Exhibit 10.28

EXECUTION COPY

 

--------------------------------------------------------------------------------

October 2003

RECEIVABLES OFFER DEED

Between

JOHNSONDIVERSEY UK LIMITED

as Originator

and

JWPR CORPORATION

as Buyer

 

--------------------------------------------------------------------------------

LOGO [g23730img002.jpg]

7-11 Moorgate

London EC2R 6HH



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

1.   Definitions and Interpretation

   1    1.1    Definitions    1    1.2    Construction    5    1.3    Currency
   6    1.4    Statutes    6    1.5    Time    6    1.6    References to
Agreements    6 2.   AMOUNTS AND TERMS    7    2.1    Offer to sell    7    2.2
   True Sale    7    2.3    Payment for the Purchase    8    2.4    Purchase
Price Credit Adjustments    10    2.5    Payments and Computations, Etc    10   
2.6    Transfer of Records    11    2.7    Cheques and Bills of Exchange    11
3.   REPRESENTATIONS AND WARRANTIES    11    3.1    Representations and
Warranties of the Originator    11 4.   CONDITIONS OF PURCHASE    15    4.1   
Conditions Precedent to Purchase    15    4.2    Conditions Precedent to
Subsequent Payments    16 5.   COVENANTS    16    5.1    Positive Covenants of
the Originator    16    5.2    Negative Covenants of the Originator    22 6.
  AMORTISATION EVENTS    23    6.1    Amortisation Events    23    6.2   
Remedies    24 7.   INDEMNIFICATION    25    7.1    Indemnities by the
Originator    25    7.2    Other Costs and Expenses    27 8.   ADMINISTRATION
AND COLLECTION    27    8.1    Designation of Sub-Servicer    27    8.2   
Collection Account    27    8.3    Responsibilities of Originator    28    8.4
   Servicing Fees    28    8.5    Reports    28 9.   TERMINATION    28 10.
MISCELLANEOUS    28    10.1    Recoupment of Value Added Tax    28    10.2   
Waivers and Amendments    29    10.3    Notices    29

 

-i-



--------------------------------------------------------------------------------

     10.4    Further Assurance    29    10.5    Confidentiality    30    10.6   
Bankruptcy Petition    31    10.7    Governing Law    31    10.8    Courts of
England    31    10.9    Waiver    32    10.10    Service of Process    32   
10.11    Proceedings in Other Jurisdictions    32    10.12    General Consent   
32    10.13    Waiver of Immunity    32    10.14    Integration; Binding Effect;
Survival of Terms    32    10.15    Partial Invalidity    33    10.16   
Counterparts    33    10.17    Third Party Rights    33 SCHEDULE 1    Places of
Business; Locations of Records    36 SCHEDULE 2    UK Collection Account(s);
Collection Bank(s)    37 SCHEDULE 3    Credit and Collection Policy    38
SCHEDULE 4    Form of Subordinated Note    41 SCHEDULE 5    Part 1 Documents to
be Delivered to Buyer on or Prior to the Purchase    48 Part 2 Form of
Compliance Certificate    49 SCHEDULE 6    Form of Offer Notice    50

 

-ii-



--------------------------------------------------------------------------------

THIS RECEIVABLES OFFER DEED, is dated October 2003 and made between:

 

(1) JOHNSONDIVERSEY UK LIMITED, a limited liability company incorporated under
the laws of England and Wales having its registered offices at Weston Favell
Centre, Northampton NN3 8PD, United Kingdom (the “Originator”); and

 

(2) JWPR CORPORATION, a state of Nevada corporation, having its chief principal
office at CSC Services of Nevada Inc., 502 East John Street, Carson City,
NV89706, United States of America (the “Buyer”).

WHEREAS:

 

(A) The Originator now owns, and from time to time hereafter will own,
Receivables. The Originator wishes to offer to sell and assign to the Buyer, all
of the Originator’s right, title and interest in and to such Receivables,
together with the Related Security and Collections with respect thereto and the
Buyer is willing to consider the purchase of such Receivables and may accept
such offer of the Originator by payment of the Purchase Price for Receivables in
accordance with the provisions of this Deed.

 

(B) The Originator and the Buyer intend the transactions contemplated by the
acceptance (if any) of the Buyer of the Offer from the Originator to be true
sales of the Receivables from the Originator to the Buyer, providing the Buyer
with the full benefits of ownership of the Receivables, and the Originator and
the Buyer do not intend these transactions to be, or for any purpose to be
characterised as, loans from the Buyer to the Originator.

 

(C) The Originator and the Buyer wish to set out in this Deed the terms on which
the Originator may offer to sell and assign, and the Buyer may, but has no
obligation or commitment to, accept and purchase Receivables.

 

(D) The Originator and the Buyer accordingly acknowledge that this Deed does not
of itself constitute an agreement for the sale of Receivables by the Originator
to the Buyer.

 

(E) Following the purchase of Receivables from the Originator, the Buyer will
sell undivided interests therein and in the associated Related Security and
Collections pursuant to the Receivables Purchase Agreement dated 2 March 2001
the “Purchase Agreement”) among the Buyer, Falcon Asset Securitization
Corporation (the “Company”), the financial institutions from time to time party
thereto as “Financial Institutions” and Bank One, NA (Main Office Chicago) or
any successor agent appointed pursuant to the terms of the Purchase Agreement,
as agent for the Company and such Financial Institutions (in such capacity, the
“Agent”) as most recently amended by Amendment Agreement No 8 dated the date
hereof.

1. DEFINITIONS AND INTERPRETATION

 

1.1 Definitions

The terms defined in Exhibit I to the Purchase Agreement shall have the same
meanings in this Deed except so far as the context otherwise requires or unless
otherwise defined herein.

 

- 1 -



--------------------------------------------------------------------------------

In this Deed, the following terms shall have meanings set out below.

“Amortisation Date” means the earliest to occur of (i) the Facility Termination
Date, (ii) the Business Day immediately prior to the occurrence of a
Amortisation Event set out in Clause 6.1(d) (subject to the proviso therein with
regard to involuntary proceedings), (iii) the Business Day specified in a
written notice from the Buyer to the Originator following the occurrence of any
other Amortisation Event, and (iv) the date which is 60 Business Days after the
Buyer’s (and, if the Purchase Agreement is in effect, the Agent’s) receipt of
written notice from the Originator that it wishes to specify an earlier Facility
Termination Date.

“Amortisation Event” has the meaning set out in Clause 6.1.

“Authorised Officer” means, with respect to the Originator, any of its directors
or secretary.

“Business Day” means any day on which banks are not authorised or required to
close in London, New York or Chicago and The Depositary Trust Company of New
York is open for business.

“Calculation Period” means each Reporting Period or portion thereof which
elapses during the term of this Deed. The first Calculation Period shall
commence on the date of the first Purchase of Receivables hereunder and the
final Calculation Period shall terminate on the date this Deed terminates in
accordance with Clause 9.

“Centre of Main Interests” has the meaning given to it in Article 3(1) of
Council Regulation (EC) No. 1345/2000 of 29 May 2000 on Insolvency Proceedings.

“Contracts” means any agreement and, for the avoidance of doubt, any oral
agreement, evidence by invoice, contract right, payment intangible, promissory
note, chattel paper, instrument, document or general intangible, between the
Originator and an Obligor pursuant to which the Obligor is obliged to pay for
the sale of goods or the rendering of services by the Originator and which, for
the avoidance of doubt, shall exclude (i) the master sale agency agreement dated
3 May 2003 between Unilever N.V., Unilever plc and JohnsonDiversey Inc.
(formerly known as S.C. Johnson Commercial Markets Inc.), and (ii) contracts
entered into by branches of the Originator in Denmark and Finland.

“Credit and Collection Policy” means the Originator’s credit and collection
policies and practices relating to Contracts and Receivables existing on the
date hereof, as summarised in Schedule 3 and as modified from time to time in
accordance with this Deed.

“Deed of Trust and Charge” the deed of trust and charge over the UK Collection
Account dated the date hereof between the Buyer and the Originator.

“Default Fee” means a per annum rate of interest equal to the sum of (i) the
Prime Rate and (ii) 2 per cent. per annum.

“Deposit” shall have the meaning ascribed to it in the Deed of Trust and Charge.

 

- 2 -



--------------------------------------------------------------------------------

“Dilutions” means, at any time, the aggregate amount of reductions or
cancellations described in Clause 2.4(a).

“Discount Factor” means a percentage calculated to provide the Buyer with a
reasonable return on its investment in the Receivables (based on the profit
margin that the Buyer may achieve by purchasing the Receivables and the cost to
the Buyer of collecting the Receivables) after taking account of (i) the time
value of money based upon the anticipated dates of collection of the Receivables
and the cost to the Buyer of financing its investment in the Receivables during
such period and (ii) the risk of non-payment by the Obligors. The Originator and
the Buyer may agree from time to time to change the Discount Factor based on
changes in one or more of the items affecting the calculation thereof, provided
that any change to the Discount Factor shall take effect as of the commencement
of a Calculation Period, shall apply only prospectively and shall not affect the
Purchase Price payment made prior to the Calculation Period during which
Originator and the Buyer agree to make such change.

“Eligible Receivable” has the meaning set out in the Purchase Agreement.

“Initial Cutoff Date” has the meaning set out in Clause 2.3(a).

“Insolvency Act” means the Insolvency Act 2000 of England and Wales.

“Intended Characterisation” means, for income tax purposes, the characterisation
of the acquisition by the Purchasers of Purchaser Interests under the Purchase
Agreement as a loan or loans by the Purchasers to the Buyer secured by the
Receivables, the Related Security and the Collections.

“Material Adverse Effect” means a material adverse effect on (i) the financial
condition or operations of the Originator, (ii) the ability of the Originator to
perform its obligations under any Transaction Document, (iii) the legality,
validity or enforceability of any Transaction Document, (iv) the Originator’s,
the Buyer’s, the Agent’s or any Purchaser’s interest in the Receivables or in
any significant portion of the Receivables, the Related Security or Collections
with respect thereto, or (v) the collectability of the Receivables.

“Monthly Report” has the meaning set out in the Purchase Agreement.

“Net Worth” means as of the last Business Day of each Calculation Period
preceding any date of determination, the lesser of (i) the excess of (a) a
percentage equal to one minus the Discount Factor of the aggregate Outstanding
Balance of all “Receivables” under and as defined in the Purchase Agreement at
such time, over (b) the sum of (x) the aggregate Capital outstanding at such
time, plus (y) the aggregate outstanding principal balance of the Subordinated
Loans (including any Subordinated Loan proposed to be made on the date of
determination) hereunder and all “Subordinated Loans” under all of the other
Receivables Sale Agreements, and (ii) the shareholders equity of the Buyer at
such time.

“Obligor” means a Person obliged to make payments in respect of Receivables.

“Offer Notice” means a notice substantially in the form set out as Schedule 6.

 

- 3 -



--------------------------------------------------------------------------------

“Original Balance” means, with respect to any Receivable coming into existence
after the Initial Cutoff Date, the Outstanding Balance of such Receivable on the
date it was created.

“Participating Member State” means any member of the European Community that at
the relevant time has adopted the euro as its lawful currency in accordance with
legislation of the European Community relating to the Economic and Monetary
Union.

“Potential Amortisation Event” means an event which, with the lapse of a grace
period or the giving of notice, or both, would constitute an Amortisation Event.

“Purchase” means, in respect of any Receivables, the purchase of such
Receivables effected by the acceptance by the Buyer of the offer of the
Originator made in an Offer Notice delivered pursuant to Clause 2.1(a) by
payment, in accordance with Clause 2.3, of the Purchase Price for such
Receivables, the Related Security and the Collections related thereto, together
with all related rights in connection therewith.

“Purchase Agreement” has the meaning set out in Recital (E).

“Purchase Price” means, with respect to the Purchase on any day, the aggregate
price to be paid by the Buyer to the Originator for such Purchase in accordance
with Clause 2.3 for the Receivables, Collections and Related Security being due
from the Buyer on such day pursuant to Clause 2.3, which price shall equal
(i) the product of (x) the Original Balance of such Receivables, multiplied by
(y) one minus the Discount Factor then in effect, minus (ii) any Purchase Price
Credits to be credited against the Purchase Price otherwise payable in
accordance with Clause 2.4.

“Purchase Price Credit” has the meaning set out in Clause 2.4.

“Receivable” means all indebtedness and other obligations owed to the Originator
by an Obligor under a Contract (at the times such indebtedness arises, and
before giving effect to any transfer or conveyance) or the Buyer (after giving
effect to the transfers to the Buyer upon acceptance of the offer of the
Originator made in an Offer Notice delivered pursuant to Clause 2.1(a)), and
further includes, without limitation, the obligation to pay any Finance Charges
with respect thereto. Indebtedness and other rights and obligations arising from
any one transaction, including, without limitation, indebtedness and other
rights and obligations represented by an individual invoice, shall constitute a
Receivable separate from a Receivable consisting of the indebtedness and other
rights and obligations arising from any other transaction.

“Related Security” means, with respect to any Receivable:

 

  (a) all of the Originator’s interest in the inventory and goods (including
returned or repossessed inventory or goods), if any, the sale, financing or
lease of which by the Originator gave rise to such Receivable, and all insurance
contracts with respect thereto,

 

  (b) all other security interests or liens and property subject thereto from
time to time, if any, purporting to secure payment of such Receivable, whether
pursuant to the Contract related to such Receivable or otherwise, together with
all financing statements and security agreements describing any collateral
securing such Receivable, and

 

- 4 -



--------------------------------------------------------------------------------

  (c) all insurance and other agreements or arrangements of whatever character
from time to time supporting or securing payment of such Receivable whether
pursuant to the Contract related to such Receivable or otherwise.

“Security” shall have the meaning ascribed to it in the Deed of Trust and
Charge.

“Security Interest” means any mortgage, pledge, lien, charge, assignment,
hypothecation or security interest or other agreement or arrangement having the
effect of conferring security.

“Settlement Date” has the meaning set ascribed to it in the Purchase Agreement.

“Subordinated Loan” has the meaning set out in Clause 2.3(a).

“Subordinated Note” means a promissory note in substantially the form set out as
Schedule 4, as more fully described in Clause 2.3.

“Tax Credit” means a credit against, relief or remission for, or repayment of
any tax.

“Transaction Documents” means, collectively, the Purchase Agreement, this Deed,
the Deed of Trust and Charge, the Subordinated Note and all other instruments,
documents and agreements executed and delivered in connection herewith.

“UK Collection Account” means the account of JohnsonDiversey UK Limited number
7285429 held with the UK Collection Account Bank.

“UK Collection Account Bank” shall have the meaning ascribed to it in the Deed
of Trust and Charge.

“UK GAAP” means the generally accepted accounting principles in the United
Kingdom.

“US GAAP” means the generally accepted accounting principles in the United
States of America.

 

1.2 Construction

Unless a contrary indication appears, any reference in this Deed to:

the “Agent”, the “Buyer” or a “Purchaser” shall be construed so as to include
their respective and any subsequent successors, transferees and permitted
assigns in accordance with their respective interests;

“continuing” in relation to a Potential Amortisation Event or an Amortisation
Event shall be construed as meaning that the circumstances constituting such
Potential Amortisation Event or Amortisation Event have not been (a) remedied or
(b) waived by the Buyer;

 

- 5 -



--------------------------------------------------------------------------------

the “equivalent” on any given date in one currency (the “first currency”) of an
amount denominated in another currency (the “second currency”) is a reference to
the amount of the first currency which could be purchased at a reasonable rate
of exchange on the relevant date with the second currency by the Buyer for the
purchase of the first currency with the second currency;

a “Person” shall be construed as a reference to any person, firm, company,
corporation, government, state or agency of a state or any association or
partnership (whether or not having separate legal personality) of two or more of
the foregoing;

“tax” shall be construed so as to include all present and future taxes, charges,
imposts, duties, levies, deductions or withholdings of any kind whatsoever, or
any amount payable on account of or as security for any of the foregoing, by
whomsoever on whomsoever and wherever imposed, levied, collected, withheld or
assessed together with any penalties, additions, fines, surcharges or interest
relating to it; and “taxes” and “taxation” shall be construed accordingly;

“VAT” and “value added tax” shall be construed as value added tax as provided
for in the Value Added Tax Act 1994 and legislation (or purported legislation
and whether delegated or otherwise) supplemental to that Act or in any primary
or secondary legislation promulgated by the European Community or European Union
or any official body or agency of the European Community or European Union, and
any tax similar or equivalent to value added tax imposed by any country other
than the United Kingdom and any similar or turnover tax replacing or introduced
in addition to any of the same;

 

1.3 Currency

“€” and “euro” denote the lawful currency of each Participating Member State;
“£” and “sterling” denote the lawful currency of the United Kingdom and “U.S.$”
and “US dollars” denote the lawful currency of the United States of America.

 

1.4 Statutes

Any reference in this Deed to a statute or a statutory provision shall, save
where a contrary intention is specified, be construed as a reference to such
statute or statutory provision as the same shall have been, or may be, amended
or re-enacted.

 

1.5 Time

Any reference in this Deed to a time shall, unless otherwise specified, be
construed as a reference to London time.

 

1.6 References to Agreements

Unless otherwise stated, any reference in this Deed to any agreement or document
(including any reference to this Deed) shall be construed as a reference to:

 

  (a) such agreement or document as amended, varied, novated or supplemented
from time to time;

 

- 6 -



--------------------------------------------------------------------------------

  (b) any other agreement or document whereby such agreement or document is so
amended, varied, supplemented or novated; and

 

  (c) any other agreement or document entered into pursuant to or in accordance
with any such agreement or document.

 

2. AMOUNTS AND TERMS

 

2.1 Offer to sell

 

  (a) Subject to the provisions of this Clause 2, the Originator may at its
option irrevocably offer to sell, assign, transfer, set-over and otherwise
convey to the Buyer (with full title guarantee and by way of assignment),
without recourse (except to the extent expressly provided herein), all of the
Originator’s right, title and interest in and to (i) all Receivables existing as
of the close of business on the Business Day immediately prior to the date
hereof and (ii) all Receivables thereafter arising through and including the
Amortisation Date, together, in each case, with all Related Security relating
thereto and all Collections thereof by delivery of a duly completed Offer Notice
to the Buyer in relation to all existing and future Receivables specifying,
inter alia, all Receivables existing as of the date of such notice.

 

  (b) The Buyer may (but is not obliged to) accept the offer of the Originator
made in an Offer Notice delivered pursuant to Clause 2.1(a) by payment of the
Purchase Price for the Receivables in accordance with Clause 2.3. In connection
with the purchase of any Receivables, the Originator shall deliver such
approvals, opinions, information, reports or documents as the Buyer may
reasonably request.

 

  (c) If the Buyer elects to accept the offer of the Originator made in an Offer
Notice and makes payment of the Purchase Price in accordance with Clause 2.3,
the Buyer shall acquire all of the Originator’s right, title and interest in and
to all Receivables existing as of the close of business on the Business Day
immediately prior to the date hereof and thereafter arising through and
including the Amortisation Date, together with all Related Security relating
thereto.

 

2.2 True Sale

 

  (a) It is the intention of the parties hereto that the Purchase of Receivables
effected by the acceptance by the Buyer of the offer made in an Offer Notice by
payment of the Purchase Price by the Buyer in accordance with Clause 2.3 shall
constitute a sale, which sale is absolute and irrevocable and provides the Buyer
with the full benefits of ownership of the Receivables. Save for the Purchase
Price Credits owed pursuant to Clause 2.4, the sale of Receivables hereunder is
made without recourse to the Originator; provided, however, that (i) the
Originator shall be liable to the Buyer for all representations, warranties,
covenants and indemnities made by the Originator pursuant to the terms of the
Transaction Documents to which the Originator is a party, and (ii) such sale
does not constitute and is not intended to cause the Buyer or any assignee
thereof to assume any obligation of the Originator or any other Person arising
in connection with the Receivables, the related Contracts and/or other Related
Security or any other obligations of the Originator.

 

- 7 -



--------------------------------------------------------------------------------

  (b) Upon the acceptance by the Buyer of the offer of the Originator made in an
Offer Notice delivered pursuant to Clause 2.1(a) by payment of the Purchase
Price by the Buyer in accordance with Clause 2.3, the Originator agrees to mark
its master data processing records relating to the Receivables in accordance
with Clause 5.1(e)(ii) with a legend acceptable to the Buyer and to the Agent
(as the Buyer’s assignee), evidencing that the Buyer has purchased such
Receivables and to note in its financial statements that its Receivables have
been sold to the Buyer.

 

2.3 Payment for the Purchase

The Buyer may accept the offer of the Originator made in an Offer Notice
delivered pursuant to Clause 2.1(a) by payment of the Purchase Price for the
Receivables as follows:

 

  (a) the Purchase Price for the Purchase of Receivables in existence on the
close of business on the Business Day immediately preceding the date hereof (the
“Initial Cutoff Date”) shall be payable in full by the Buyer to the Originator
on the Settlement Date immediately following the date of this Deed, and shall be
paid to the Originator in the following manner:

 

  (i) by delivery of immediately available funds, to the extent of the Sterling
equivalent of funds made available to the Buyer in connection with its
subsequent sale of an interest in such Receivables to the Purchasers under the
Purchase Agreement; and

 

  (ii) the balance, by delivery of the proceeds of a Sterling denominated
subordinated revolving loan from the Originator to the Buyer (a “Subordinated
Loan”) in an amount not exceeding the lower of (A) the remaining unpaid portion
of such Purchase Price, and (B) the maximum principal amount of a Subordinated
Loan that could be borrowed without rendering the Buyer’s Net Worth less than
the Minimum Net Worth. The Originator is hereby authorised by the Buyer to
endorse on the schedule to the Subordinated Note an appropriate notation
evidencing the date and amount of each advance thereunder, as well as the date
of each payment with respect thereto, provided that the failure to make such
notation shall not affect any obligation of the Buyer thereunder.

 

  (b) Subject to the Buyer wishing to accept the offer of the Originator and to
Clauses 2.3(c) and 2.3(e), the Purchase Price for the Purchase of each
Receivable coming into existence after the Initial Cutoff Date shall be due and
owing in full by the Buyer to the Originator or its designee on the date each
such Receivable came into existence (except that the Buyer may, with respect to
any such Purchase Price, offset against such Purchase Price any amounts owed by
the Originator to the Buyer hereunder and which have become due but remain
unpaid) and shall be paid to the Originator in the manner provided in paragraphs
(c), (d) and (e) below.

 

- 8 -



--------------------------------------------------------------------------------

  (c) With respect to any Receivables coming into existence after the Initial
Cutoff Date, the Buyer shall pay the Purchase Price for the Purchase therefor on
each Settlement Date in accordance with Clause 2.3(e) and in the following
manner:

 

  (i) first, by delivery of immediately available funds, to the extent of the
Sterling equivalent of funds made available to the Buyer from its subsequent
sale of an interest in the Receivables to the Agent for the benefit of the
Purchasers under the Purchase Agreement or other cash on hand; and

 

  (ii) second, by delivery of the proceeds of a Subordinated Loan made in
accordance with Clause 2.3(a)(ii).

Subject to the limitations set out in Clause 2.3(a)(ii), the Originator
irrevocably agrees to advance each Subordinated Loan requested by the Buyer on
or prior to the Amortisation Date. The Subordinated Loans shall be evidenced by,
and shall be payable in accordance with the terms and provisions of the
Subordinated Note and shall be payable solely from funds which the Buyer is not
required under the Purchase Agreement to set aside for the benefit of, or
otherwise pay over to, the Purchasers.

 

  (d) As of the Amortisation Date, the Originator may, at its sole option, offer
to sell Receivables to the Buyer unless the Originator reasonably determines
that the Purchase Price therefor will not be satisfied with funds available to
the Buyer from sales of interests in the Receivables pursuant to the Purchase
Agreement, Collections, proceeds of Subordinated Loans, other cash on hand or
otherwise.

 

  (e) Notwithstanding that the Purchase Price for each Receivable coming into
existence after the Initial Cutoff Date shall be due and payable in full by the
Buyer to the Originator on the date such Receivable came into existence:

 

  (i) and whereas the Buyer intends in the ordinary course to remit to the
Originator on a daily basis amounts (to the extent available therefore under the
Purchase Agreement) from Collections for application to the Purchase Price
obligations, the outstanding settlement of the Purchase Price between the Buyer
and the Originator shall be effected on Settlement Dates with respect to all
Receivables coming into existence during the same Calculation Period and based
on the information contained in the reports delivered by the Servicer pursuant
to Clause 8.5 of the Purchase Agreement for the Calculation Period then most
recently ended; and

 

  (ii) increases or decreases in the amount owing under the Subordinated Note
made pursuant to Clause 2.3(c) shall be deemed to have occurred and shall be
effective as of the last Business Day of the Calculation Period to which such
settlement relates.

 

- 9 -



--------------------------------------------------------------------------------

2.4 Purchase Price Credit Adjustments

If on any day:

 

  (a) the Outstanding Balance of a Receivable is:

 

  (i) reduced as a result of any defective, rejected or returned goods or
services, any discount or any adjustment or otherwise by the Originator (other
than cash Collections on account of the Receivables);

 

  (ii) reduced or cancelled as a result of a set-off in respect of any claim by
any Person (whether such claim arises out of the same or a related transaction
or an unrelated transaction); or

 

  (iii) reduced as a result of a deduction or withholding required by law in
respect of taxes payable in respect of the Receivables; or

 

  (b) any of the representations and warranties set out in Clause 3 are not true
when made or deemed made with respect to any Receivable,

the Buyer shall be entitled to a credit (each, a “Purchase Price Credit”)
against the Purchase Price otherwise payable equal to the Outstanding Balance of
such Receivable.

If the aggregate amount of all Purchase Price Credits during such Calculation
Period exceeds the aggregate amount of Purchase Price payable in respect of the
Receivables coming into existence during such Calculation Period, the Originator
shall pay an amount in cash equal to such excess to the Buyer on the Settlement
Date following the end of such Calculation Period or on such earlier date as the
Agent may direct, provided that if the Amortisation Date has not occurred, the
Originator shall be allowed to deduct the remaining amount of such Purchase
Price Credit from any indebtedness owed to it under the Subordinated Note.

 

2.5 Payments and Computations, Etc

 

  (a) All amounts to be paid or deposited by the Buyer hereunder shall be paid
or deposited in accordance with the terms hereof in immediately available funds
to the account, or to the order, of the Originator designated from time to time
by the Originator. If any payment owed by any Person hereunder becomes due on a
day that is not a Business Day, such payment shall be made on the next
succeeding Business Day.

 

  b) If any Person fails to pay any amount hereunder when due, such Person
agrees to pay, on demand, the Default Fee in respect thereof until paid in full;
provided, however, that such Default Fee shall not at any time exceed the
maximum rate permitted by applicable law.

 

  (c) All computations of interest payable hereunder shall be made on the basis
of a year of 365 days for the actual number of days (including the first but
excluding the last day) elapsed.

 

- 10 -



--------------------------------------------------------------------------------

2.6 Transfer of Records

 

  (a) In connection with the purchase of Receivables by the Buyer, the
Originator grants to each of the Buyer, the Agent and the Servicer an
irrevocable, non-exclusive licence to use, without royalty or payment of any
kind, all software used by the Originator to account for the Receivables, to the
extent necessary to administer the Receivables, whether such software is owned
by the Originator or is owned by others and used by the Originator under licence
agreements with respect thereto, provided that should the consent of any
licensor of such software be required for the grant of the licence described
herein to be effective, the Originator hereby agrees that upon the request of
the Buyer (or the Buyer’s assignee), the Originator will use its reasonable
efforts to obtain the consent of such third-party licensor. The licence granted
hereby shall be irrevocable and shall terminate on the date this Deed terminates
in accordance with Clause 9.

 

  (b) The Originator shall (i) take such action reasonably requested by the
Buyer and/or the Agent (as the Buyer’s assignee) from time to time, that may be
necessary or appropriate to ensure that the Buyer and its assigns under the
Purchase Agreement have an enforceable ownership interest (to the extent
permitted by applicable law and subject to the Originator’s right to retain the
Records in order to comply with its statutory obligations and in order to comply
with its obligations as Sub-Servicer) in the Records relating to the Receivables
purchased from the Originator, and (ii) use its reasonable efforts to ensure
that each of the Buyer, the Agent and the Servicer has an enforceable right
(whether by licence or sub-licence or otherwise) to use all of the computer
software used to account for the Receivables and/or to recreate such Records.

 

2.7 Cheques and Bills of Exchange

Upon the occurrence of a declaration of an Amortisation Event under Clause
6.2(a) or of an Amortisation Event pursuant to Clause 6.1(d), the Originator
undertakes to endorse to the Buyer any cheques or bills of exchange and/or, if
applicable, promissory note the Originator receives in relation to any
Receivables. It is hereby agreed that the Originator shall hold possession in
any such cheques or bill of exchange and/or, if applicable, promissory note for
and on behalf of the Buyer as possessor in accordance with this Deed. In case of
cheques or bills of exchange furnished with an endorsement in blank the transfer
shall be effected by way of an issuance in blank. In cases of endorsements to
the Buyer which are not made in blank the Buyer shall re-endorse the relevant
cheque, bill of exchange and/or, if applicable, promissory note by way of proxy
endorsement.

 

3. REPRESENTATIONS AND WARRANTIES

 

3.1 Representations and Warranties of the Originator

The Originator hereby represents and warrants to the Buyer on the date hereof,
on the date of acceptance of the offer made in an Offer Notice delivered
pursuant to Clause 2.1(a) and on each date that any Receivable comes into
existence until the date on which this Deed terminates in accordance with Clause
9 that:

 

  (a) Corporate Existence and Power

It is (i) a limited liability company duly incorporated and validly existing
under the laws of England and Wales and has all power, corporate or otherwise,
and (ii) duly qualified to do business and all governmental licences,
authorisations, consents and approvals, required to carry on its business in
each jurisdiction in which its business is conducted except in the case of
(ii) to the extent that any failure to do so could not reasonably be expected to
have a Material Adverse Effect.

 

- 11 -



--------------------------------------------------------------------------------

  (b) Power and Authority; Due Authorisation, Execution and Delivery

The execution and delivery by it of each Transaction Document to which it is a
party, and the performance of its obligations thereunder and, its use of the
proceeds of the Purchase of Receivables, are within its corporate powers and
authority and have been duly authorised by all necessary corporate action on its
part. Each Transaction Document to which it is a party has been duly executed
and delivered by it.

 

  (c) No Conflict

The execution and delivery by it of each Transaction Document to which it is a
party, and the performance of its obligations thereunder do not contravene or
violate (i) its memorandum and articles of association or any shareholder
agreements, voting trusts, and similar arrangements applicable to any of its
authorised shares, (ii) any law, rule or regulation applicable to it, (iii) any
restrictions under any agreement, contract or instrument to which it is a party
or by which it or any of its property is bound, or (iv) any order, writ,
judgment, award, injunction or decree binding on or affecting it or its
property, and do not result in the creation or imposition of any Adverse Claim
on its assets or those of its Subsidiaries (except as created by the Transaction
Documents) and no transaction contemplated hereby requires compliance with any
bulk sales act or similar law.

 

  (d) Governmental Authorisation

Other than the filing or registration of the Deed of Trust and Charge, no
authorisation or approval or other action by, and no notice to or filing with,
any governmental authority or regulatory body is required for the due execution
and delivery by it of each Transaction Document to which it is a party and the
performance of its obligations thereunder.

 

  (e) Actions, Suits

There are no actions, suits or proceedings pending, or to the best of its
knowledge, threatened, against or affecting it or any of its properties, in or
before any court, arbitrator or other body, that could reasonably be expected to
have a Material Adverse Effect. It is not in default with respect to any order
of any court, tribunal, arbitrator or governmental body.

 

- 12 -



--------------------------------------------------------------------------------

  (f) Binding Effect

Each Transaction Document to which it is a party constitutes its legal, valid
and binding obligations enforceable against it in accordance with their
respective terms, except as such enforcement may be limited by applicable
bankruptcy, insolvency, reorganisation or other similar laws relating to or
limiting creditors’ rights generally and by general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at
law).

 

  (g) Accuracy of Information

All information furnished by it or any of its Affiliates to the Buyer (or its
assigns) for the purposes of or in connection with any Transaction Document or
any transaction contemplated thereby is true and accurate in every material
respect on the date such information is stated or certified and does not contain
any material misstatement of fact or omit to state a material fact or any fact
necessary to make the statements contained therein not misleading.

 

  (h) Use of Proceeds

No proceeds of any Purchase Price payment hereunder will be used (i) for a
purpose that violates, or would be inconsistent with, any law, rule or
regulation applicable to it or (ii) to acquire any security in any transaction
which is subject to Section 13 or 14 of the U.S. Securities Exchange Act of
1934, as amended.

 

  (i) Good Title

Immediately prior to the date hereof and upon the creation of each Receivable
coming into existence after the Initial Cut-Off Date, it is the legal and
beneficial owner of (i) the Receivables and (ii) the Related Security with
respect thereto free and clear of any Adverse Claim, except as created by the
Transaction Documents.

 

  (j) Beneficial Ownership

On completion of the sale of the Receivables by payment of the Purchase Price by
the Buyer in accordance with Clause 2.3, the Buyer shall acquire (i) beneficial
title to, with the right to sell and encumber each Receivable existing and
hereafter arising, together with the Collections with respect thereto, and
(ii) all of Originator’s beneficial right, title and interest in the Related
Security, in each case, free and clear of any Adverse Claim, except as created
by the Transactions Documents.

 

  (k) Places of Business and Locations of Records

The principal places of its business and registered office and the offices where
it keeps all of its Records are located at the address(es) listed in Schedule 1
or such other locations of which the Buyer has been notified in accordance with
Clause 5.2(a) in jurisdictions where all action required by Clause 5.2(a) has
been taken and completed.

 

- 13 -



--------------------------------------------------------------------------------

  (l) Collections

The name and address of the Collection Bank, together with the account number of
the UK Collection Account at such Collection Bank are listed in Schedule 2. It
has not granted any Person, other than the Buyer (and its assigns), control of
the UK Collection Account or the right to take control of the UK Collection
Account at a future time or upon the occurrence of a future event.

 

  (m) Material Adverse Effect

Since 4 July, 2003, no event has occurred that would have a Material Adverse
Effect.

 

  (n) Names

In the past five years, it has not used any corporate names, trade names or
assumed names other than as listed in paragraph (iii) of Schedule 1.

 

  (o) Ownership of the Originator

JohnsonDiversey, Inc. owns, directly or indirectly, 100 per cent. of its issued
and outstanding capital stock of the Originator, free and clear of any Adverse
Claim. Such capital stock is validly issued and fully paid, and there are no
options, warrants or other rights to acquire securities of the Originator.

 

  (p) Not a Holding Company or an Investment Company

It is not a “holding company” or a “subsidiary holding company” of a “holding
company” within the meaning of the U.S. Public Utility Holding Company Act of
1935, as amended, or any successor statute. It is not an “investment company”
within the meaning of the U.S. Investment Company Act of 1940, as amended, or
any successor statute.

 

  (q) Compliance with Law

It has complied in all respects with all applicable laws, rules, regulations,
orders, writs, judgments, injunctions, decrees or awards to which it may be
subject. Each Receivable, together with the Contract related thereto, does not
contravene any laws, rules or regulations applicable thereto (including, without
limitation, laws, rules and regulations relating to truth in lending, fair
credit billing, fair credit reporting, equal credit opportunity, fair debt
collection practices and privacy), and no part of such Contract is in violation
of any such law, rule or regulation, except where such contravention or
violation could not reasonably be expected to have a Material Adverse Effect.

 

  (r) Compliance with Credit and Collection Policy

It has complied in all material respects with the Credit and Collection Policy
with regard to each Receivable and the related Contract, and has not made any
material change to such Credit and Collection Policy.

 

- 14 -



--------------------------------------------------------------------------------

  (s) Payments to the Originator

With respect to, the Purchase Price received by it for the sale of each
Receivable to the Buyer, such Purchase Price constitutes reasonably equivalent
value in consideration therefor and such transfer was not made for or on account
of an antecedent debt.

 

  (t) Enforceability of Contracts

Each Contract with respect to each Receivable is effective to create, and has
created, a legal, valid and binding obligation of the related Obligor to pay the
Outstanding Balance of the Receivable created thereunder and any accrued
interest thereon, enforceable against the Obligor in accordance with its terms,
except as such enforcement may be limited by applicable bankruptcy, insolvency,
reorganisation or other similar laws relating to or limiting creditors’ rights
generally and by general principles of equity (regardless of whether enforcement
is sought in a proceeding in equity or at law).

 

  (u) Eligible Receivables

Each Receivable included in the Net Receivables Balance as an Eligible
Receivable on the date it came into existence was, an Eligible Receivable on
such date.

 

  (v) Accounting

The manner in which it accounts for the transactions contemplated by this Deed
is not inconsistent with the characterisation or treatment of the transfer of
the Receivables as having the effect of a true sale.

 

  (w) Centre of Main Interests

Its Centre of Main Interests is England and Wales, which is the place where its
registered office is located.

4. CONDITIONS OF PURCHASE

 

4.1 Conditions Precedent to Purchase

If the Buyer elects to accept the offer of the Originator made in an Offer
Notice delivered pursuant to Clause 2.1(a) by the payment of the Purchase Price
for the Receivables in existence on or prior to the Initial Cut-off Date, such
acceptance will be subject to the conditions precedent that (a) the Buyer
receives on or before the date of such purchase those documents listed in
Schedule 5, (b) all of the conditions to the initial purchase under the Purchase
Agreement shall have been satisfied or waived in accordance with the terms
thereof, (c) the representations and warranties set out in Clause 3 are true and
correct on and as of the date such Offer Notice is delivered, and (d) on and as
of the date of delivery of such Offer Notice, no event has occurred and is
continuing that will constitute an Amortisation Event or a Potential
Amortisation Event.

 

- 15 -



--------------------------------------------------------------------------------

4.2 Conditions Precedent to Subsequent Payments

Upon acceptance by the Buyer of the offer made in an Offer Notice by payment of
the Purchase Price by the Buyer in accordance with Clause 2.3, the Buyer’s
obligation to pay for Receivables coming into existence after the Initial Cutoff
Date shall be subject to the further conditions precedent that (a) the Facility
Termination Date shall not have occurred; (b) the Buyer (or its assigns) shall
have received such other approvals, opinions or documents as it may reasonably
request and (c) on the date such Receivable came into existence, the following
statements shall be true (and acceptance of the proceeds of any payment for such
Receivable shall be deemed a representation and warranty by the Originator that
such statements are then true):

 

  (i) the Originator has complied with all of its reporting and other
obligations under this Deed;

 

  (ii) the representations and warranties set out in Clause 3 are true and
correct on and as of the date such Receivable came into existence as though made
on and as of such date; and

 

  (iii) no event has occurred and is continuing that will constitute an
Amortisation Event or a Potential Amortisation Event.

Notwithstanding the foregoing conditions precedent, upon payment of the Purchase
Price for any Receivable (whether by payment of cash, through an increase in the
amounts outstanding under the Subordinated Note or by set-off of amounts owed to
the Buyer), the offer made in an Offer Notice delivered pursuant to Clause
2.1(a) shall have been accepted by the Buyer and title to such Receivable and
the Related Security and Collections with respect thereto shall vest in the
Buyer, whether or not the conditions precedent to the Buyer’s obligation to pay
for such Receivable were in fact satisfied. The failure of the Originator to
satisfy any of the foregoing conditions precedent, however, shall give rise to a
right of the Buyer to rescind the related purchase and direct the Originator to
pay to the Buyer an amount equal to the Purchase Price payment that shall have
been made with respect to any Receivables related thereto.

5. COVENANTS

 

5.1 Positive Covenants of the Originator

Until the date on which this Deed terminates in accordance with Clause 9, the
Originator hereby covenants as follows:

 

  (a) Financial Reporting

It will maintain, for itself and each of its Subsidiaries, a system of
accounting established and administered in accordance with UK GAAP or, as the
case maybe, US GAAP, and furnish to the Buyer (or its assigns):

 

  (i) Copies of Notices

Promptly upon its receipt of any notice, request for consent, financial
statements, certification, report or other communication under or in connection
with any Transaction Document from any Person other than the Buyer, the Agent or
Company, copies of the same.

 

- 16 -



--------------------------------------------------------------------------------

  (ii) Change in Credit and Collection Policy

At least 30 days prior to the effectiveness of any material change in or
material amendment to the Credit and Collection Policy, a copy of the Credit and
Collection Policy then in effect and a notice indicating such change or
amendment.

 

  (iii) Other Information

It shall provide promptly such other information, documents, records or reports
relating to the Receivables or the condition or operations, financial or
otherwise as the Buyer (or its assigns) may from time to time reasonably request
in order to protect the interests of the Buyer (and its assigns) under or as
contemplated by this Deed.

 

  (b) Notices

It will notify promptly the Buyer (or its assigns) in writing of any of the
following upon learning of the occurrence thereof, describing the same and, if
applicable, the steps being taken with respect thereto:

 

  (i) Amortisation Events or Potential Amortisation Events

The occurrence of each Amortisation Event and each Potential Amortisation Event,
by a statement of any of its Authorised Officers.

 

  (ii) Judgment and Proceedings

(A) The entry of any judgment or decree against it or any of its Subsidiaries if
the aggregate amount of all judgments and decrees then outstanding against it
and its Subsidiaries exceeds U.S.$10,000,000 or the equivalent thereof, and
(B) the institution of any material litigation, arbitration or governmental
proceedings against the Originator.

 

  (iii) Material Adverse Effect

The occurrence of any event or condition that has had, or could reasonably be
expected to have, a Material Adverse Effect.

 

  (iv) Defaults Under Other Agreements

The occurrence of a default or an event of default under any material financing
arrangement pursuant to which it is a debtor or an obligor.

 

  (c) Compliance with Laws and Preservation of Corporate Existence

It will comply in all respects with all applicable laws, rules, regulations,
orders, writs, judgments, injunctions, decrees or awards to which it may be
subject, except where the failure to so comply could not reasonably be

 

- 17 -



--------------------------------------------------------------------------------

expected to have a Material Adverse Effect. It will preserve and maintain its
corporate existence, rights, franchises and privileges in the jurisdiction of
its incorporation, and qualify and remain qualified in good standing as a
foreign corporation in each jurisdiction where its business is conducted, except
where the failure to so qualify or remain in good standing could not reasonably
be expected to have a Material Adverse Effect.

 

  (d) Audits

It will furnish to the Buyer (or its assigns) such information with respect to
it and the Receivables as the Buyer (or its assigns) may reasonably request from
time to time. It will, during regular business hours as requested by the Buyer
(or its assigns) from time to time, upon reasonable notice and at the sole cost
of the Buyer, permit the Buyer (or its assigns) or their respective agents or
representatives, (i) to examine and make copies of and abstracts from all
Records in the possession or under its control relating to the Receivables and
the Related Security, including, without limitation, the related Contracts, and
(ii) to visit the offices and properties of the Originator for the purpose of
examining such materials described in sub-paragraph (i) above, and to discuss
matters relating to its financial condition or the Receivables and the Related
Security or its performance under any of the Transaction Documents or its
performance under the Contracts and, in each case, with any of its officers or
employees having knowledge of such matters.

 

  (e) Keeping and Marking of Records and Books

 

  (i) It will maintain and implement administrative and operating procedures
(including, without limitation, an ability to recreate records evidencing
Receivables in the event of the destruction of the originals thereof), and keep
and maintain all documents, books, records and other information reasonably
necessary or advisable for the collection of all Receivables (including, without
limitation, records adequate to permit the immediate identification of each new
Receivable and all Collections of and adjustments to each existing Receivable).
The Originator will give the Buyer (or its assigns) notice of any material
change in the administrative and operating procedures referred to in the
previous sentence.

 

  (ii)

It will (A) on or prior to the date hereof, mark its master data processing
records and other books and records relating to the Receivables with a legend,
acceptable to the Buyer (or its assigns), describing the Buyer’s ownership
interests in the Receivables and further describing the Purchaser Interests of
the Agent (on behalf of the Purchasers) under the Purchase Agreement and
(B) upon the request of the Buyer (or its assigns), (x) at any time following
the occurrence of an Amortisation Event, upon which the Agent is considering the
termination of the appointment of the Seller as Servicer mark each Contract with
a legend describing the Buyer’s ownership interests in the Receivables and
further describing the Purchaser Interests of the Agent (on behalf of the
Purchasers) and (y) after the termination of the appointment of the Buyer as
Servicer or any Originator as Sub- Servicer deliver to the Buyer (or its
assigns)

 

- 18 -



--------------------------------------------------------------------------------

 

all Contracts (including, without limitation, all multiple originals of any such
Contract) relating to the Receivables.

 

  (f) Compliance with Contracts and Credit and Collection Policy

It will (i) perform and comply timely and fully with all provisions, covenants
and other promises required to be observed by it under the Contracts related to
the Receivables, except to the extent that any failure to do so could not be
reasonably expected to have a Material Adverse Effect, and (ii) comply in all
material respects with the Credit and Collection Policy in regard to each
Receivable and the related Contract.

 

  (g) Beneficial Title

It will take all necessary action to vest beneficial title to the Receivables,
the Related Security and the Collections irrevocably in the Buyer, free and
clear of any Adverse Claims other than Adverse Claims in favour of the Buyer
(and its assigns) in all appropriate jurisdictions to perfect the Buyer’s
beneficial title in such Receivables, Related Security and Collections and such
other action to perfect, protect or more fully evidence such interest of the
Buyer therein as the Buyer (or its assigns) may reasonably request).

 

  (h) Purchasers’ Reliance

It acknowledges that the Agent and the Purchasers are entering into the
transactions contemplated by the Purchase Agreement in reliance upon the Buyer’s
identity as a legal entity that is separate from it and any Affiliates thereof.
Therefore, from and after the date of execution and delivery of this Deed, it
will take all reasonable steps including, without limitation, all steps that the
Buyer (or its assignees) may from time to time reasonably request to maintain
the Buyer’s identity as a separate legal entity and to make it manifest to third
parties that the Buyer is an entity with assets and liabilities distinct from it
and those of its Affiliates and not just a division of it or any such Affiliate.
Without limiting the generality of the foregoing, it (i) will not hold itself
out to third parties as liable for the debts of the Buyer nor purport to own the
Receivables and other assets acquired by the Buyer, (ii) will take all other
actions necessary on its part to ensure that the Buyer is at all times in
compliance with the covenants set out in Section 7.1(i) of the Purchase
Agreement and (iii) will cause all tax liabilities arising in connection with
the transactions contemplated herein or otherwise to be allocated between it and
the Buyer on an arm’s-length basis.

 

  (i) Collections

It will cause (A) all Collections to be directly deposited into the UK
Collection Account and (B) the UK Collection Account to be subject at all times
to the Deed of Trust and Charge that is in full force and effect. If any
payments relating to Receivables are remitted directly to it or any of its
Affiliates, it will remit (or will cause all such payments to be remitted)
directly to the Collection Bank and deposited into the UK Collection Account
within two Business Days

 

- 19 -



--------------------------------------------------------------------------------

following receipt thereof and, at all times prior to such remittance, it will
itself hold or, if applicable, will cause such payments to be held in trust for
the exclusive benefit of the Buyer and its assigns. It will not grant or permit
to subsist any Security Interest on the UK Collection Account at any time or
upon the occurrence of a future event to any Person, except to the Buyer (or its
assigns) as contemplated by the Transaction Documents.

 

  (j) Taxes

It will file all tax returns and reports required by law to be filed by it and
promptly pay all taxes and governmental charges at any time owing, except any
such taxes which are being diligently contested in good faith by appropriate
proceedings and for which adequate reserves in accordance with UK GAAP shall
have been set aside on its books and the relevant governmental authority shall
not have commenced any enforcement proceedings seeking recourse against any
assets of the Originator in respect of such contested taxes. It will pay when
due any taxes payable in connection with the Receivables, exclusive of taxes on
or measured by income or gross receipts of the Buyer and its assigns.

 

  (k) Insurance

It will maintain in effect, or cause to be maintained in effect, at its own
expense, such casualty and liability insurance as it deems appropriate in its
good faith business judgement. The Buyer and the Agent, for the benefit of the
Purchasers, shall be named as additional insured Persons with respect to all
such liability insurance maintained by it. It will pay or cause to be paid, the
premiums therefor and deliver to the Buyer and the Agent evidence satisfactory
to the Buyer and the Agent of such insurance coverage. Copies of each policy
shall be furnished to the Buyer, the Agent and any Purchaser in certificated
form upon the Buyer’s, the Agent’s or such Purchaser’s request.

 

  (l) Grossing-Up in relation to taxes

 

  (i) To the fullest extent permitted by law, the Originator will make all
payments under this Deed without any deduction or withholding in respect of
taxes unless the deduction or withholding is required by law in which event the
Originator will ensure that the deduction or withholding does not exceed the
minimum amount legally required. If the Originator, in its individual capacity
or as Sub-Servicer, is compelled by law to make any deduction or withholding
from any payment pursuant to this Deed, including, without limitation, a payment
in respect of Receivables or Collections, the Originator will pay any additional
amounts as may be necessary in order that the net amount received by the Buyer
after the deduction or withholding (including any required deduction or
withholding on the additional amounts) will equal the amount that the Buyer
would have received had no deduction or withholding been made. The Originator
will provide the Buyer with evidence satisfactory to the Buyer that it has paid
such deductions or withholdings.

 

- 20 -



--------------------------------------------------------------------------------

  (ii) If the Originator makes a payment in respect of tax and the Buyer
determines that:

 

  (1) a Tax Credit is attributable to that payment; and

 

  (2) the Buyer has obtained, utilised and retained that Tax Credit,

the Buyer shall (subject to paragraph (iii) below and to the extent that such
Buyer can do so without prejudicing the availability and/or the amount of the
Tax Credit and the right of the Buyer to obtain any other benefit, relief or
allowance which may be available to it) pay to the Originator such amount which
the Buyer determines will leave it (after that payment) in the same after-tax
position as it would have been in had the payment not been made by the
Originator.

 

  (iii) (1) The Buyer shall have an absolute discretion as to the time at which
and the order and manner in which it realises or utilises any Tax Credits and
shall not be obliged to arrange its business or its tax affairs in any
particular way in order to be eligible for any credit or refund or similar
benefit.

 

  (2) The Buyer shall not be obliged to disclose to any other person any
information regarding its business, tax affairs or tax computations save as may
be required by law or the requirements of any tax authority.

 

  (3) If the Buyer has made a payment to the Originator pursuant to this
paragraph (l) on account of a Tax Credit and it subsequently transpires that the
Buyer did not receive that Tax Credit, the Originator shall, pay to the Buyer
the amount which will put it (after that payment is received) in the same
after-tax position as it would have been in had no such payment been made to the
Originator.

 

  (iv) The Buyer shall not be obliged to make any payment under paragraphs
(ii) and (iii) above if, by doing so, it would contravene the terms of any
applicable law or any notice, direction or requirement of any governmental or
regulatory authority (having the force of law);

 

  (v) The Buyer and the Originator shall co-operate in completing any procedural
formalities necessary for the Originator to obtain authorisation to make any
payment without a deduction or withholding in respect of taxes.

 

  (m) Pari Passu Ranking

It will ensure that at all times the claims against it under this Deed rank at
least pari passu with the claims of all its other unsecured creditors, save
those whose claims are preferred by any bankruptcy, insolvency or other similar
laws of general application.

 

- 21 -



--------------------------------------------------------------------------------

5.2 Negative Covenants of the Originator

Until the date on which this Deed terminates in accordance with Clause 9, the
Originator hereby covenants that:

 

  (a) Name Change, Offices and Records

It will not change its name, identity or corporate structure or relocate its
registered office or any office where Records are kept unless it shall have:
(i) given the Buyer (or its assigns) at least 45 days’ prior written notice
thereof and (ii) delivered to the Buyer (or its assigns) all financing
statements, instruments and other documents requested by the Buyer (or its
assigns) in connection with such change or relocation.

 

  (b) Change in Payment Instructions to Obligors

It will not add or terminate the bank as the Collection Bank, or make any change
in the instructions to Obligors regarding payments to be made to the UK
Collection Account, unless the Buyer (or its assigns) shall have received, at
least ten days before the proposed effective date therefor, (i) written notice
of such addition, termination or change and (ii) with respect to the addition of
a Collection Bank or a Collection Account, an executed security equivalent to
the Deed of Trust and Charge with respect to the new Collection Account;
provided, however, that it may make changes in instructions to Obligors
regarding payments if such new instructions require such Obligor to make
payments to another existing Collection Account.

 

  (c) Modifications to Contracts and Credit and Collection Policy

It will not make any change to the Credit and Collection Policy that could
adversely affect the collectability of the Receivables or decrease the credit
quality of any Receivables. Except as otherwise permitted in its capacity as
Sub-Servicer pursuant to Article VIII of the Purchase Agreement, it will not
extend, amend or otherwise materially modify the terms of any Receivable or any
Contract related thereto other than in accordance with the Credit and Collection
Policy.

 

  (d) Sales, Liens

It will not sell, assign (by operation of law or otherwise) or otherwise dispose
of, or grant any option with respect to, or create or suffer to exist any
Adverse Claim upon (including, without limitation, the filing of any financing
statement or otherwise) or with respect to, any Receivable, Related Security or
Collections, or upon or with respect to any Contract under which any Receivable
arises, or the UK Collection Account, or assign any right to receive income with
respect thereto (other than, in each case, the creation of the interests therein
in favour of the Buyer provided for herein or in respect of Receivables
re-assigned to the Originator pursuant to Clause 10.1), and it will defend the
right, title and interest of the Buyer in, to and under any of the foregoing
property, against all claims of third parties claiming through or under it. It
shall not create or suffer to exist any Security Interest on, in or over any of
its inventory unless (i) in the case of any inventory,

 

- 22 -



--------------------------------------------------------------------------------

either (A) such Adverse Claim by its express terms is extinguished or released
upon the sale, transfer or other disposition of such inventory or (B) such
Adverse Claim is a non-consensual lien arising by operation of law and the
indebtedness or obligations secured thereby are not then due and payable, and
(ii) if requested by the Agent, the applicable lienholder shall have entered
into an intercreditor agreement with the Agent in the form and substance
satisfactory to the Agent.

 

  (e) Accounting for Purchase

It will not, and will not permit any Affiliate to, account for or treat (whether
in financial statements or otherwise) the transactions contemplated hereby in
any manner other than the sale of the Receivables and the Related Security by it
to the Buyer or in any other respect account for or treat the transactions
contemplated hereby in any manner other than as a sale of the Receivables and
the Related Security by it to the Buyer except to the extent that such
transactions are not recognised on account of consolidated financial reporting
in accordance with UK GAAP or, as the case may be US GAAP.

 

  (f) Centre of Main Interests

Without the prior written consent of the Buyer, it will not cause or allow its
Centre of Main Interests to change from England and Wales.

6. AMORTISATION EVENTS

 

6.1 Amortisation Events

The occurrence of any one or more of the following events shall constitute an
Amortisation Event:

 

  (a) Failure by the Originator: (i) to make any payment or deposit required
hereunder when due, or (ii) to perform or observe any term, covenant or
agreement hereunder (other than as referred to in sub-paragraph (i) above) or
any other Transaction Document to which it is a party and such failure continues
for five consecutive Business Days.

 

  (b) Any representation, warranty, certification or statement made by the
Originator in this Deed, any other Transaction Document or in any other document
delivered pursuant hereto or thereto shall prove to have been materially
incorrect when made or deemed made, provided that, a breach of any
representation or warranty which relates solely to the eligibility or
characteristics of any Receivable shall not constitute an Amortisation Event
hereunder if a Purchase Price Credit Adjustment (and any related payment by the
Originator) is duly and timely made in accordance with Clause 2.4;

 

  (c)

(i) Failure by JohnsonDiversey, Inc. or any of its Subsidiaries or Affiliates to
pay any Indebtedness when due in an aggregate amount in excess of
U.S.$10,000,000 or the equivalent thereof; (ii) the default by JohnsonDiversey,
Inc. or any of its Subsidiaries or Affiliates in the performance of any term,
provision or condition contained in any agreement under

 

- 23 -



--------------------------------------------------------------------------------

 

which any such Indebtedness was created or is governed, the effect of which is
to cause, or to permit the holder or holders of such Indebtedness to cause, such
Indebtedness to become due prior to its stated maturity; or (iii) any such
Indebtedness of the JohnsonDiversey, Inc. or any of its Subsidiaries or
Affiliates shall be declared to be due and payable or required to be prepaid
(other than by a regularly scheduled payment) prior to the date of maturity
thereof.

 

  (d) (i) Failure by the Originator or any of its Subsidiaries or Affiliates to
pay its debts as such debts become due or admit in writing its inability to pay
its debts as such debts fall due or make a general assignment for the benefit of
creditors; (ii) the Originator ceases or indicates in writing its intention to
cease to carry on business or ceases to carry on the whole or substantial part
of its business; (iii) any execution, expropriation, attachment, sequestration
or distress is levied against the whole or any substantial part of the property,
undertaking or assets of the Originator; (iv) the Originator is deemed unable to
pay its debts within the meaning of English law on insolvency, including within
the meaning of the Insolvency Act, or the value of its assets falls to less than
the amount of its liabilities (taking into account for both these purposes its
contingent and prospective liabilities); (v) the institution of any proceeding
or any action (including the passing of an effective resolution) by or against
the Originator or any of its Subsidiaries or Affiliates seeking to adjudicate it
bankrupt or insolvent, or seeking liquidation, winding up, reorganisation,
arrangement, adjustment, protection, relief or composition of it or its debts
under any law relating to bankruptcy, insolvency or reorganisation or relief of
debtors, or seeking the entry of an order for relief or the appointment of a
receiver, trustee or other similar official for it or any substantial part of
its property, provided that in the case of an involuntary proceeding instituted
against the Originator or any of its Subsidiaries or Affiliates under paragraphs
(iii), (iv) or (v), the Amortisation Date shall not occur or be declared for 60
days after such proceeding is instituted unless the Originator shall at any time
during such period consent to or acquiesce in the continuance or maintenance of
such proceeding; or (vi) the Originator or any of its Subsidiaries or Affiliates
taking corporate action to authorise any of the actions set out in this
paragraph (d)(i).

 

  (e) A Change of Control.

 

  (f) The existence of one or more final judgments for the payment of money in
an amount in excess of U.S.$10,000,000 or the equivalent thereof, individually
or in the aggregate, against the Originator or its Affiliates on claims not
covered by insurance or as to which the insurance carrier has denied its
responsibility, and such judgment shall continue unsatisfied and in effect for
15 consecutive days without a stay of execution.

6.2 Remedies

 

  (a) Upon the occurrence and during the continuation of an Amortisation Event,
the Buyer may take any of the following actions:

 

- 24 -



--------------------------------------------------------------------------------

  (i) declare the Amortisation Date to have occurred; provided, however, that
upon the occurrence of a Amortisation Event described in Clause 6.1(d) (subject
to the proviso therein contained), the Amortisation Date shall automatically
occur; and

 

  (ii) to the fullest extent permitted by applicable law, declare that the
Default Fee shall accrue with respect to any amounts then due and owing by the
Originator to the Buyer.

 

  (b) The rights and remedies set out in paragraph (a) above shall be in
addition to all other rights and remedies of the Buyer and its assigns available
under this Deed, by operation of law, at equity or otherwise, all of which are
hereby expressly preserved, all of which rights shall be cumulative.

7. INDEMNIFICATION

 

7.1 Indemnities by the Originator

 

  (a) Without limiting any other rights that the Buyer may have hereunder or
under applicable law, the Originator hereby agrees to indemnify the Buyer and
its assigns (including, without limitation, the Purchasers and the Agent),
officers, directors, agents and employees (each an “Indemnified Party”) from and
against any and all damages, losses, claims, stamp duty, sales, excise,
registration and other taxes (including any penalties, additions, fines,
surcharges or interest relating thereto), liabilities, reasonable costs,
expenses and for all other amounts payable, including reasonable legal counsel
fees (which legal counsel may be employees of the Buyer or any such assign) and
disbursements (all of the foregoing being collectively referred to as
“Indemnified Amounts”) awarded against or incurred by any of them arising out of
or as a result of (A) this Deed or the acquisition, either directly or
indirectly, by the Buyer of an interest in the Receivables or (B) following the
occurrence of a declaration pursuant to Clause 6.2(a) or an Amortisation Event
pursuant to Clause 6.1(d), the Purchase Agreement or the acquisition either
directly or indirectly, by any Indemnified Party (other than the Buyer) of an
interest in the Receivables, excluding, however:

 

  (i) Indemnified Amounts to the extent a final judgment of a court of competent
jurisdiction holds that such Indemnified Amounts resulted from gross negligence
or wilful misconduct on the part of the Indemnified Party seeking
indemnification;

 

  (ii) Indemnified Amounts to the extent the same includes losses in respect of
Receivables that are uncollectible on account of the insolvency, bankruptcy or
lack of creditworthiness of the related Obligor; or

 

  (iii)

taxes imposed by the jurisdiction in which such Indemnified Party’s principal
registered office is located, on or measured by the overall net income of such
Indemnified Party to the extent that the computation of such taxes is consistent
with the Intended Characterisation, provided, however, that nothing contained in
this sentence shall

 

- 25 -



--------------------------------------------------------------------------------

 

limit the liability of the Originator or limit the recourse of the Buyer to the
Originator for amounts otherwise specifically provided to be paid by the
Originator under the terms of this Deed.

 

  (b) Without limiting the generality of the foregoing indemnification in Clause
7.1(a) above, the Originator shall indemnify the Buyer for Indemnified Amounts
(including, without limitation, losses in respect of uncollectible receivables,
regardless of whether reimbursement therefor would constitute recourse to the
Originator) relating to or resulting or arising from:

 

  (i) any representation or warranty made by the Originator (or any officers of
the Originator) under or in connection with any Transaction Document or any
other information or report delivered by the Originator pursuant thereto that
shall have been false or incorrect when made or deemed made;

 

  (ii) the failure by the Originator, to comply with any applicable law, rule or
regulation with respect to any Receivable or Contract related thereto, or the
non-compliance of any Receivable or Contract included therein with any such
applicable law, rule or regulation or any failure of the Originator to keep or
perform any of its obligations, express or implied, with respect to any
Contract;

 

  (iii) any failure of the Originator to perform its duties, covenants or other
obligations in accordance with the provisions of any Transaction Document;

 

  (iv) any products liability, personal injury or damage, suit or other similar
claim arising out of or in connection with merchandise, insurance or services
that are the subject of any Contract or any Receivable;

 

  (v) any dispute, claim, set-off or defence (other than discharge in bankruptcy
of the Obligor) of the Obligor to the payment of any Receivable (including,
without limitation, a defence based on such Receivable or the related Contract
not being a legal, valid and binding obligation of such Obligor enforceable
against it in accordance with its terms), or any other claim resulting from the
sale of the merchandise or service related to such Receivable or the furnishing
or failure to furnish such merchandise or services;

 

  (vi) the commingling of Collections of Receivables at any time with other
funds;

 

  (vii) any investigation, litigation or proceeding related to or arising from
any Transaction Document, the transactions contemplated thereby, the use of the
proceeds of any Purchase Price payment, the ownership of the Receivables or any
other investigation, litigation or proceeding relating to the Originator in
which any Indemnified Party becomes involved as a result of any of the
transactions contemplated thereby;

 

- 26 -



--------------------------------------------------------------------------------

  (viii) any inability to litigate any claim against any Obligor in respect of
any Receivable as a result of such Obligor being immune from civil and
commercial law and suit on the grounds of sovereignty or otherwise from any
legal action, suit or proceeding;

 

  (ix) any Amortisation Event described in Clause 6.1(d);

 

  (x) any failure to vest and maintain vested in the Buyer, or to transfer to
the Buyer, beneficial title to the Receivables and the Collections and all of
the Originator’s right, title and interest in the Related Security associated
with the Receivables, in each case, free and clear of any Adverse Claim (except
as created by the Transaction Documents);

 

  (xi) any action or omission by the Originator which reduces or impairs the
rights of the Buyer with respect to any Receivable or the value of any such
Receivable; or

 

  (xii) any attempt by any Person to void the purchase of Receivables by the
Buyer under statutory provisions or common law or equitable action.

 

7.2 Other Costs and Expenses

 

  (a) Subject to any other agreements between the Buyer and the Originator, the
Originator shall pay to the Buyer all reasonable costs and actual out-of-pocket
expenses in connection with the preparation, execution and delivery of this
Deed, the transactions contemplated hereby and the other documents to be
delivered hereunder.

 

  (b) The Originator shall pay to the Buyer any and all costs and expenses of
the Buyer, if any, including reasonable counsel fees and expenses in connection
with the enforcement of this Deed and the other documents delivered hereunder
and in connection with any restructuring or workout of this Deed or such
documents, or the administration of this Deed following an Amortisation Event.

8. ADMINISTRATION AND COLLECTION

 

8.1 Designation of Sub-Servicer

The Originator has been designated, and has agreed to act as a sub-servicer (the
“Sub-Servicer”) for the Buyer in the Buyer’s capacity as the Servicer pursuant
to the terms of the Purchase Agreement, (receipt of a complete copy of which is
hereby acknowledged by the Originator) and to perform all of the duties and
obligations of the Servicer set out in this Agreement and in the Purchase
Agreement with respect to all Receivables originated by the Originator, the
Related Security related thereto and Collections thereof.

 

8.2 Collection Account

The Originator hereby authorises the Buyer, and agrees upon acceptance by the
Buyer of the offer made in the Offer Notice delivered pursuant to Clause 2.1(a)
by payment of the Purchase Price in accordance with Clause 2.3, the Buyer shall
be entitled,

 

- 27 -



--------------------------------------------------------------------------------

subject to the occurrence of a declaration of an Amortisation Event under Clause
6.2(a) or an Amortisation Event pursuant to Clause 6.1(d), to (i) endorse the
Buyer’s name on cheques and other instruments representing Collections,
(ii) enforce the Receivables, the related Contracts and the Related Security and
(iii) take such action as shall be necessary or appropriate to cause all cash,
cheques and other instruments constituting Collections of Receivables to come
into the possession of the Buyer.

 

8.3 Responsibilities of Originator

Notwithstanding any provision in this Deed to the contrary notwithstanding, the
exercise by the Buyer (or its assignees) of its rights hereunder shall not
release the Sub-Servicer from any of its duties or obligations with respect to
any Receivables or under the related Contracts or Invoices. The Buyer shall have
no obligation or liability with respect to any Receivables or related Contracts
or Invoices, nor shall Buyer be obligated to perform the obligations of the
Originator.

 

8.4 Servicing Fees

In consideration of the Sub-Servicer’s agreement to perform the duties and
obligations of the Servicer under the Purchase Agreement, the Buyer hereby
agrees that, so long as the Originator shall continue to perform as the
Sub-Servicer hereunder, the Buyer shall pay over to the Originator a fee (the
“Sub-Servicing Fee”) on each Settlement Date, in arrears for the immediately
preceding calendar month, equal to the Originator’s ratable share of the
Servicing Fee (measured by the relative percentage the Receivables bear to all
Receivables under the Purchase Agreement such immediately preceding month) paid
to the Buyer under the Purchase Agreement, as compensation for its servicing
activities.

 

8.5 Reports

The Originator shall provide all information necessary or appropriate to enable
the Servicer to prepare reports in accordance with Section 8.5 of the Purchase
Agreement.

9. TERMINATION

This Deed shall terminate upon the indefeasible payment in full of the Aggregate
Unpaids having been effected.

10. MISCELLANEOUS

 

10.1 Recoupment of Value Added Tax

 

  (a) Where a Receivable has become a Defaulted Receivable and has been overdue
for 180 days or more, the Buyer may, where legally possible, re-assign to the
Originator for consideration of £1.00, and the trusts declared in this clause,
the relevant Defaulted Receivable and the Originator shall accept such
re-assignment without recourse or warranty on the part of the Buyer. The Buyer
will not be liable for breach of warranty of title with respect to the rights,
claims and collateral transferred to the Originator.

 

  (b)

The Originator shall use its reasonable endeavours to recover all amounts in
respect of that Defaulted Receivable, including the VAT (or the appropriate part
thereof) that it is entitled to reclaim (by way of bad debt relief) in respect
of

 

- 28 -



--------------------------------------------------------------------------------

 

each such Defaulted Receivable from the appropriate tax authorities. Except to
the extent that the Buyer has already been fully compensated for the non-receipt
of a Defaulted Receivable pursuant to Clause 2.4, the Originator shall hold all
amounts recovered in respect of such Defaulted Receivable (including any VAT
recovered from a tax authority) on trust for the Buyer and promptly remit those
amounts to the Buyer (and any such amount will be paid into the UK Collection
Account and treated as a Collection).

 

10.2 Waivers and Amendments

 

  (a) No failure to exercise, nor any delay in exercising, on the part of the
Buyer (or its assigns), any right or remedy under this Deed shall operate as a
waiver thereof, nor shall any single or partial exercise of any right or remedy
prevent any further or other exercise thereof or the exercise of any other right
or remedy. The rights and remedies provided in this Deed are cumulative and not
exclusive of any rights or remedies provided by law.

 

  (b) No provision of this Deed may be amended, supplemented, modified or waived
except in writing signed by the Originator and the Buyer and, to the extent
required under the Purchase Agreement, the Agent and the Financial Institutions
or the Required Financial Institutions.

 

10.3 Notices

All communications and notices provided for under this Deed shall be in writing
(including bank wire, telecopy or electronic facsimile transmission or similar
writing) and shall be given to the other parties to this Deed at their
respective addresses or telecopy numbers set out on the signature pages hereof
or at such other address or telecopy number as such Person may hereafter specify
for the purpose of notice to each of the other parties to this Deed. Each such
notice or other communication shall be effective (i) if given by telecopy, upon
the receipt thereof, (ii) if given by mail, three Business Days after the time
such communication is deposited in the mail with first class postage prepaid or
(iii) if given by any other means, when received at the address specified in
this Clause 10.3.

 

10.4 Further Assurance

 

  a) The Originator agrees that it will promptly execute and deliver all
instruments and documents, at its own expense, and take all actions, that may be
necessary or appropriate, or that the Buyer (or its assigns) may request,

 

  (i) to effect or perfect the assignment, transfer or proper vesting (free and
clear from Adverse Claims other than in favour of the Buyer (and its assignees))
of the interests of the Buyer and the Purchaser Interests of the Receivables,
Related Security and Collections;

 

  (ii) to perfect, maintain perfection, protect or more fully to evidence or
secure title or other proprietary interests to the Receivables, any of the
Related Security, Collections or other claims, rights and collateral granted in
accordance with this Deed;

 

- 29 -



--------------------------------------------------------------------------------

provided that no such act required to effect, perfect, assign, transfer or vest
legal title in the Receivables, any of the Related Security or Collections may
be taken unless a declaration has been made under Clause 6.2(a) or following the
occurrence of an Amortisation Event specified in Clause 6.1(d).

 

  (b) At any time after the occurrence of a declaration under Clause 6.2(a) or
the occurrence of an Amortisation Event specified in Clause 6.1(d), the Buyer
(or its assigns) may, at the Originator’s sole cost and expense, direct the
Originator to notify the Obligors of Receivables of the ownership interests of
the Buyer under this Agreement and may also direct that payments of all amounts
due or that become due under any or all Receivables be made directly to the
Buyer or its designee.

 

  (c) The Originator irrevocably authorises the Buyer (and its assigns) at the
sole discretion of the Buyer (or its assigns), and appoints the Buyer (and its
assigns) as its attorney(ies)-in-fact, to act on its behalf to perform or cause
performance of the Originator’s obligations in accordance with the provisions of
this Deed, and for its use and benefit at any time after the occurrence of a
declaration under Clause 6.2(a) or the occurrence of an Amortisation Event
specified in Clause 6.1(d).

 

10.5 Confidentiality

 

  (a) The Originator shall maintain and shall cause each of its employees and
officers to maintain the confidentiality of this Deed and the other confidential
or proprietary information with respect to the Agent and Company and their
respective businesses obtained by it or them in connection with the structuring,
negotiating and execution of the transactions contemplated herein, except that
Originator and its officers and employees may disclose such information to
Originator’s external accountants and attorneys and as required by any
applicable law or order of any judicial or administrative proceeding.

 

  (b)

Notwithstanding anything herein to the contrary, the Originator hereby consents
to the disclosure of any non-public information with respect to it (i) to the
Buyer, the Agent, the Financial Institutions or the Company by each other,
(ii) by the Buyer, the Agent or the Purchasers to Bank One (Europe) Limited and
(iii) by the Agent to any rating agency, commercial paper dealer or provider of
a surety, guarantee or credit or liquidity enhancement to Company or any entity
organised for the purpose of purchasing, or making loans secured by, financial
assets for which Bank One acts as the administrative agent and to any officers,
directors, employees, outside accountants and legal counsel of any of the
foregoing. In addition, the Buyers and the Agent may disclose any such
non-public information pursuant to any law, rule, regulation, direction, request
or order of any judicial, administrative or regulatory authority or proceedings
(whether or not having the force or effect of law). The Agent or the Purchasers
may disclose any non-public information with respect to the Originator to any
prospective or actual assignee or participant of any of them or to any
Commercial Paper dealer, with the prior written consent of JohnsonDiversey,
Inc., provided that the Agent and the Purchasers may disclose any non-public
information to any such Person, without the consent of JohnsonDiversey, Inc.,
any other Originator or any other Person, if

 

- 30 -



--------------------------------------------------------------------------------

 

such information is presented on a portfolio basis, does not explicitly refer to
the Originator and does not disclose specific financial information in respect
of the Originator.

 

  (c) The Buyer shall procure that each of the Financial Institutions, the
Company and the Agent shall maintain, and shall cause each of their respective
employees and officers to maintain, the confidentiality of non-public
proprietary information with respect to Originator and its business obtained by
it in connection with structuring, negotiating and execution of the transactions
contemplated herein.

 

  (d) Notwithstanding anything herein to the contrary, each party hereto (and
each employee, representative, or other agent of any of the foregoing) may
disclose to any and all persons, without limitation of any kind, the “tax
treatment” and “tax structure” (in each case, within the meaning of U.S.
Treasury Regulation Section 1.6011-4) of the transaction contemplated hereby and
all materials of any kind (including opinions or other tax analyses) that are or
have been provided to any of the foregoing relating to such tax treatment or tax
structure, and it is hereby confirmed that each of the foregoing has been so
authorised since the commencement of discussions regarding the transaction
contemplated hereby.

 

10.6 Bankruptcy Petition

 

  (a) The Originator and the Buyer each hereby covenants and agrees that, prior
to the date that is one year and one day after the payment in full of all
outstanding senior indebtedness of Company or any Financial Institution that is
a special purpose bankruptcy remote entity, it will not institute against, or
join any other Person in instituting against, the Company or any such entity any
bankruptcy, reorganisation, arrangement, insolvency or liquidation proceedings
or other similar proceeding under the laws of the United States or any state of
the United States.

 

  (b) The Originator covenants and agrees that, prior to the date that is one
year and one day after the payment in full of all outstanding obligations of the
Buyer under the Purchase Agreement, it will not institute against, or join any
other Person in instituting against, the Buyer any bankruptcy, reorganisation,
arrangement, insolvency or liquidation proceedings or other similar proceeding
under the laws of the United States or any state of the United States.

 

10.7 Governing Law

This Deed is governed and shall be construed in accordance with the laws of
England and Wales.

 

10.8 Courts of England

Each of the parties to this Deed irrevocably agrees that the courts of England
shall have exclusive jurisdiction to hear and determine any suit, action or
proceedings, and to settle any disputes, which may arise out of or in connection
with this Deed (respectively “Proceedings” and “Disputes”) and, for such
purposes, irrevocably submits to the jurisdiction of such courts.

 

- 31 -



--------------------------------------------------------------------------------

10.9 Waiver

Each of the parties to this Deed irrevocably waives any objection which it might
now or hereafter have to Proceedings being brought or Disputes settled in the
courts of England and agrees not to claim that any such court is an inconvenient
or inappropriate forum.

 

10.10     Service of Process

The Buyer agrees that the process by which any Proceedings are begun may be
served on it by being delivered in connection with any Proceedings in England,
to JohnsonDiversey UK Limited at Weston Favell Centre, Northampton NN3 8PD or
its registered office for the time being. If the appointment of the person
mentioned in this Clause 10.10 ceases to be effective in respect of it, it shall
immediately appoint a further person in England to accept service of process on
its behalf in England. Nothing contained in this Deed shall affect the right to
serve process in any other manner permitted by law.

 

10.11 Proceedings in Other Jurisdictions

Nothing in this Clause 10 shall (nor shall it be construed so as to) limit the
right of the parties to this Deed to take Proceedings against the other party in
any other court of competent jurisdiction nor shall the taking of Proceedings in
any one or more jurisdictions preclude the taking of Proceedings in any other
jurisdiction (whether concurrently or not) if and to the extent permitted by
applicable law.

 

10.12 General Consent

Each of the parties to this Deed consents generally in respect of any
Proceedings to the giving of any relief or the issue of any process in
connection with such Proceedings including the making, enforcement or execution
against any property whatsoever (irrespective of its use or intended use) of any
order or judgment which may be made or given in such Proceedings.

 

10.13 Waiver of Immunity

To the extent that any party to this Deed may in any jurisdiction claim for
itself or its assets or revenues immunity from suit, execution, attachment
(whether in aid of execution, before judgment or otherwise) or other legal
process and to the extent that in any such jurisdiction there may be attributed
to itself, its assets or revenues such immunity (whether or not claimed), such
party irrevocably agrees not to claim, and irrevocably waives, such immunity to
the full extent permitted by the laws of such jurisdiction.

 

10.14 Integration; Binding Effect; Survival of Terms

 

  (a) Each Transaction Document contains the final and complete integration of
all prior expressions by the parties hereto with respect to the subject matter
of this Deed and shall constitute the entire agreement among the parties hereto
with respect to the subject matter of this Deed superseding all prior oral or
written understandings.

 

- 32 -



--------------------------------------------------------------------------------

  (b) This Deed shall be binding upon and inure to the benefit of the
Originator, the Buyer and their respective successors and permitted assigns
(including any trustee in bankruptcy).

 

  (c) Without limiting the foregoing, the Originator acknowledges that the Buyer
may assign pursuant to the Purchase Agreement, for the benefit of the
Purchasers, its rights, remedies, powers and privileges under this Deed and that
the Purchasers and/or the Company may further assign such rights, remedies,
powers and privileges to the extent permitted by the Purchase Agreement.

 

  (d) The Originator agrees that the assignee of the Buyer in accordance with
paragraph (c) above, shall, subject to the terms of the Purchase Deed, have the
right to enforce this Deed and to exercise directly all of the Buyer’s rights
and remedies under this Deed (including, without limitation, the right to give
or withhold any consents or approvals of the Buyer to be given or withheld
hereunder).

 

  (e) This Deed shall create and constitute the continuing obligations of the
parties hereto in accordance with its terms and shall remain in full force and
effect until terminated in accordance with its terms; provided, however, that
the rights and remedies with respect to (i) any breach of any representation and
warranty made by the Originator pursuant to Clause 3; (ii) the indemnification
and payment provisions of Clause 7; (iii) Clauses 10.4 and 10.5 shall be
continuing and shall survive any termination of this Deed.

 

10.15 Partial Invalidity

If, at any time, any provision of this Deed is or becomes illegal, invalid or
unenforceable in any respect under the law of any jurisdiction, such illegality,
invalidity or unenforceability shall not affect:

 

  (a) the legality, validity or enforceability of the remaining provisions of
this Deed; or

 

  (b) the legality, validity or enforceability of such provision under the Law
of any other jurisdiction.

 

10.16 Counterparts

This Deed may be executed in any number of counterparts and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument.

 

10.17 Third Party Rights

It is agreed that otherwise than in circumstances where the requirements of this
Deed with regard to assignments and transfers are satisfied, no term of this
Deed shall be enforceable under the Contracts (Rights of Third Parties) Act 1999
by a person who is

 

- 33 -



--------------------------------------------------------------------------------

not or has not become a party to this Deed, provided that the Agent and the
Purchasers shall have the right to enforce any express provision relating to any
rights in their favour contained in this Deed.

 

- 34 -



--------------------------------------------------------------------------------

This Deed has been entered into on the date stated at the beginning of this
Deed.

 

JOHNSONDIVERSEY UK LIMITED      Signed as a Deed by Luis Machado    ) for and on
behalf of    ) JOHNSONDIVERSEY UK LIMITED    ) under a power of attorney dated
October 2003    ) in the presence of    )

 

  

Luis Machado as attorney

for JohnsonDiversey UK Limited

  

 

   Signature of witness    Name:    Address:    Occupation:    JWPR CORPORATION
By:                                                                          
Name:    Title:    Address:   

 

- 35 -



--------------------------------------------------------------------------------

SCHEDULE 1

Places of Business; Locations of Records

 

(i) Places of Business:

Weston Favell Centre

Northampton NN3 8PD

 

(ii) Locations of Records:

Weston Favell Centre

Northampton NN3 8PD

 

(iii) Corporate, Partnership Trade and Assumed Names:

Johnson Diversey

JohnsonDiversey UK Limited

 

- 36 -



--------------------------------------------------------------------------------

SCHEDULE 2

UK Collection Account(s); Collection Bank(s)

 

Collection Account    Collection Bank JohnsonDiversey UK Limited Collections
Account    National Westminster Bank PLC

 

- 37 -



--------------------------------------------------------------------------------

SCHEDULE 3

Credit and Collection Policy

(Updated January 2003)

NEW ACCOUNTS

New accounts must be covered by an application form properly completed and
signed by the customer in conjunction with a DiverseyLever representative.

All new customers are checked with ICC Credit Data and telephoned by a member of
Credit Control in order to check that we have understood their purchase
accounting requirements and have correct invoice and statement address details.
If necessary trade references must be taken up.

If satisfactory responses are obtained the internal New Customer record form
will be stamped and dated and signed before passing to Business Services for
loading on the mainframe Customer Database. At this point an appropriate credit
limit will be allocated.

Any customer who whose application fails to achieve the required standard will
be contacted and offered “pro forma” or “cheque with order terms”.

AUTHORISATION PROCEDURES MINIMUM AUTHORITY

CREDIT LIMITS

 

Up to £30,000    Team Manager Credit Control Up to £60,000    Credit and Invoice
Manager > £60,000    Customer Services Director

The following changes to Sales Ledger Master Data are password protected within
the Mainframe CICS system and may only be performed by the Credit and Invoice
Manager or either Credit Control Team Managers:

Settlement period (days)

Settlement period (%)

Settlement Rebate Numbers

Settlement Rebate SAP G/L Code

Un-merge Accounts

Statement Suppression

Dunning Letter Suppression

Change Sales Ledger Administrator Number

 

- 38 -



--------------------------------------------------------------------------------

Credit Limit (Value)

Stop Credit Category

RELEASING ORDERS FROM STOP CREDIT

This function is carried out on a day to day basis without supervision by the
Credit Control Administrators who, provided they have completed their formal
Credit Control training program, have the authority vested in them by the Credit
and Invoice Manager.

ACCEPTANCE OF ORDERS FROM HIGH RISK CUSTOMERS

Orders from this category of customer will only be accepted subject to the
approval of the Credit and Invoice Manager. They will be allocated to a special
“High Risk” section of the ledger and carefully controlled by a Senior Credit
Control Administrator.

DIVERSEYLEVER AND UNILEVER ACCOUNTS

These accounts are administered via the main Sales ledger System but are subject
to the provisions of Unilever Business group Policy 12 and Unilever’s Quarterly
balance Agreement System (UBAS). Under UBAS, all group companies are required to
confirm the Net balance between them at each quarter end using a Lotus Notes
database. Details of both UBAS and Business Group Policy 12 are enclosed.

QUERY MANAGEMENT

Queries are recorded and managed via a Mainframe based system details are
enclosed.

AUTHORISATION OF RECEIVABLES JOURNAL VOUCHERS

All receivables Journal Vouchers are signed by the Credit and Invoice Manager.
In the case of Credit Balance refunds, senior members of the Financial Team
shall sign the accompanying Cheque Requisition to provide independent
verification.

ITEM TRANSFERS

Item transfers do not affect the overall value of Accounts Receivable but merely
enable the transfer of live items between individual accounts. There is no
authorisation unless the value of any individual item exceeds £1,000 in which
case the item(s) concerned are initialled by the Credit and Invoice Manager or
one of the Team Managers.

Operation of Credit Limits

NEW PROCEDURE FOR THE OPERATION OF CREDIT LIMITS

All new accounts must be allocated viable initial credit limits supported by
appropriate trade references and ICC recommendations. If these do not support a
credit limit the decision whether to allocate one is to be made by Roger
Hornett, Ann Harmsworth, Paul Jesson or Emma Dobson by referring the trade
references and a copy of the ICC report to them for signature.

Please note: This will form part of our new account routine.

 

- 39 -



--------------------------------------------------------------------------------

ORDERS EXCEEDING ACOUNT CREDIT LIMITS

Every order or group of orders displayed on the DOCS screen with an “L” (Credit
Limit Exceeded) which displays the following criteria must be referred to Roger
Hornett, Ann Harmsworth, Paul Jesson or Emma Dobson for approval to release them
from Stop Credit:

 

Food Group    > £2000 Agriculture    > £2000 Channel (distributors)    > £5000
Cash & Carry    > £5000 Institutional Direct    > £2000 Laundry    > £1000

The referral must be supported by a print of the relevant SLAD screens onto
which must be written the order number(s) and value(s).

Approval to release the order(s) will take the form of a signature and
documented reasoning on the SLAD print and may involve a review of the credit
limit, supported by a suitable D&B report.

Once approval is given the Credit Controller may release the order from stop
credit in the usual way via the DOCS / STOP function.

If approval is rejected instructions will be issued for further collection
activity / liaison with the sales-force.

The approval documents whether signed or rejected must placed in a central tray
for filing.

Roger Hornett

Credit & Invoice Manager

(Updated 15 January 2003)

 

- 40 -



--------------------------------------------------------------------------------

SCHEDULE 4

Form of Subordinated Note

[             ], 2003

This Subordinated Promissory Note (this “Note”) is the “Subordinated Note”
referred to in the Receivables Offer Deed dated [ ] October, 2003 between JWPR
CORPORATION (the “Issuer”) and JOHNSONDIVERSEY UK LIMITED (the “Holder”) (as the
same may from time to time be amended, restated, supplemented or otherwise
modified, the “Offer Deed”). Terms used and not otherwise defined herein shall
have the meanings assigned in the Offer Deed.

 

1. PRINCIPAL.

For value received, the Issuer promises to pay to the order of the Holder, at
its office at Weston Favell Centre, Northampton NN3 8PD or at such other place
as Holder may from time to time designate in writing, the aggregate unpaid
principal sum outstanding of all Subordinated Loans made from time to time by
the Holder to the Issuer pursuant to and in accordance with the terms of the
Offer Deed, as shown in the appropriate column of the schedule attached to and
made part hereof, together with accrued interest from the date of disbursement
hereunder on the unpaid principal at the applicable rate as set out in paragraph
4 below. As used herein, the term “Holder” shall mean the Holder and, subject to
paragraph 17 below, any subsequent holder of this Note, whichever is applicable
from time to time.

 

2. MATURITY DATE.

The unpaid principal balance hereof, together with all unpaid interest accrued
thereon, shall be due and payable on the date following the Amortisation Date
which is one year and one day after the date on which (i) the Outstanding
Balance of all Receivables in accordance with the Offer Deed has been reduced to
zero and (ii) the Holder has paid to the Issuer all indemnities, adjustments and
other amounts which may be owed thereunder in connection with the Purchases (the
“Collection Date”).

 

3. PREPAYMENT.

This note may be prepaid in full or in part at any time without penalty
following not less than three days prior written notice to the Holder. Each
partial prepayment shall be in integral multiples of US$500,000.

 

4. INTEREST RATE.

 

(a) Definitions: As used herein, “LIBOR” shall mean the rate for an interest
period of three months, or such other period as the Holder may determine, at
which deposits in U.S. Dollars are offered in the London interbank market for a
period corresponding to the duration of such interest period as appears on
Telerate Page 3740 at approximately 11:00 a.m. (London time) two business days
prior to the first day of such interest period.

 

(b)

Applicable Rate: The principal amount outstanding hereunder from time to time
shall bear interest, without compounding, at a rate per annum (based on a 360
day year) adjusted on a quarterly basis, equal to the greater of (i) LIBOR as
determined

 

- 41 -



--------------------------------------------------------------------------------

 

by the Holder two business days prior to the last day of each of the Issuer’s
fiscal quarters, plus 100 basis points, or (ii) 25 basis points over the
Holder’s cost of funds as determined by the Holder in good faith. All accrued
interest hereunder shall be due and payable on the last day of each of The
Issuer’s fiscal quarters.

 

5. MANNER OF PAYMENT.

Principal and interest are payable in Sterling. Payments shall be made to Holder
at its office set out above.

 

6. APPLICATIONS OF PAYMENT.

Any payments received by Holder pursuant to the terms hereof shall be applied
first to the payment of accrued interest and the balance, if any, shall be
applied to the payment of outstanding principal.

 

7. NET PAYMENTS.

All sums payable under this Note shall be paid free and clear of, and without
deduction or withholding on account of, any tax imposed, levied, collected,
withheld or assessed by or within any jurisdiction from or to which a payment is
made. If The Issuer, or any other person making a payment on behalf of The
Issuer, is required by law to make any deduction, withholding or payment on
account of any such tax from any amount payable hereunder, the sum payable by
The Issuer shall be increased to the extent necessary to ensure that, after the
making of such deduction, withholding or payment, the Holder receives on the due
date, and retains (free from any liability in respect of any such deduction,
withholding or payment) a net sum equal to what it would have received and
retained had no such deduction, withholding or payment been required or made.

 

8. SUBORDINATION.

The indebtedness evidenced by this Note is subordinated to the prior payment in
full of all of the Issuer’s recourse obligations under the Purchase Agreement.
The subordination provisions contained herein are for the direct benefit of, and
may be enforced by, the successors and assigns of the interests of JWPR
Corporation under the Purchase Agreement (collectively, the “Senior Claimants”).
Until the date all obligations of the Issuer under the Purchase Agreement (all
such obligations, collectively, the “Senior Claim”) have been indefeasibly paid
and satisfied in full, the Holder shall not demand, accelerate, sue for, take,
receive or accept from the Issuer, directly or indirectly, in cash or other
property or by set-off or any other manner (including, without limitation, from
or by way of collateral) any payment or security of all or any of the
indebtedness under this Note or exercise any remedies or take any action or
proceeding to enforce the same; provided, however, that nothing in this
paragraph shall restrict the Issuer from paying, or the Holder from requesting,
any payments under this Note so long as the Issuer is not required under the
Purchase Agreement to set aside for the benefit of, or otherwise pay over to,
the funds used for such payments to any of the Senior Claimants and further
provided that the making of such payment would not otherwise violate the terms
and provisions of the Purchase Agreement. Should any payment, distribution or
security or proceeds thereof be received by the Holder in violation of the
immediately preceding sentence, Holder agrees that such payment shall be
segregated, received and held in trust for the benefit of, and deemed to be the
property of, and shall be immediately paid over and delivered to JWPR
Corporation for the benefit of the Senior Claimants.

 

- 42 -



--------------------------------------------------------------------------------

9. BANKRUPTCY. INSOLVENCY.

Upon the occurrence of any proceeding of the type described in Clause 9.1(d) of
the Purchase Agreement involving the Issuer as seller, then and in any such
event, the Senior Claimants shall receive payment in full of all amounts due to
the Senior Claimants from the Issuer before the Holder is entitled to receive
payment on account of this Note, and to that end, any payment or distribution of
assets of the Issuer of any kind or character, whether in cash, securities or
other property, in any applicable insolvency proceeding, which would otherwise
be payable to or deliverable upon or with respect to any or all indebtedness
under this Note, is hereby assigned to and shall be paid or delivered by the
Person making such payment or delivery (whether a trustee in bankruptcy, a
receiver, custodian or liquidating trustee or otherwise) directly to JWPR
Corporation for application to, or as collateral for the payment of, the Senior
Claim until such Senior Claim shall have been paid in full and satisfied.

 

10. EVENT OF DEFAULT.

The occurrence of any of the following events shall be deemed to be an event of
default (“Event of Default”) hereunder:

 

(a) the failure of the Issuer to pay punctually principal or interest when due
in accordance with the terms and conditions of this Note;

 

(b) the insolvency of the Issuer or the inability of the Issuer to pay its debts
as they fall due, the cessation of the Issuer’s business as a going concern, the
general assignment by the Issuer for the benefit of creditors, or the
appointment of a receiver or trustee for the Issuer or any substantial part of
the property of the Issuer (which appointment is not dismissed within 30 days);
or

 

(c) the commencement by or against the Issuer, or any substantial part of the
property of the Issuer, of any proceedings under any applicable bankruptcy,
insolvency, liquidation, or other similar law now or hereafter in effect, in
each case, where such proceeding is not discharged or dismissed within 30 days.

 

9. REMEDIES.

Subject to paragraph 8 above, upon the occurrence and during the continuance of
an Event of Default, (a) the entire principal amount outstanding together with
all accrued interest thereon and all other sums payable hereunder shall, at the
option of Holder, without demand or notice, immediately become due and payable,
and (b) the entire principal amount outstanding together with all accrued
interest thereon and all other sums payable hereunder shall bear interest from
the date such defaulted amount became due at a rate per annum (based on a 360
day year) equal to the rate of interest applicable thereto immediately prior to
such default plus two per cent. per annum, compounded daily, until the day
actual payment is made in full. No delay or omission on the part of the Holder
in exercising any right under this Note shall operate as a waiver of such right.

 

- 43 -



--------------------------------------------------------------------------------

10. WAIVER.

The Issuer hereby waives diligence, presentment, protest and demand, notice of
protest, dishonour and non-payment of this Note and expressly agrees that,
without in any way affecting the liability of the Issuer hereunder, the Holder
may extend any maturity date or the time for payment of any instalment due
hereunder, accept additional security, release any party liable hereunder and
release any security now or hereafter securing this Note. The Issuer further
waives, to the full extent permitted by law, the right to plead any and all
statutes of limitations as a defence to and demand on this Note, or on any deed
of trust, security agreement, lease assignment, guaranty or other agreement now
or hereafter securing this Note.

 

11. ATTORNEYS’ FEES.

If this Note is not paid when due or if any Event of Default occurs, the Issuer
promises to pay all costs of enforcement and collection, including but not
limited to, the Holder’s reasonable attorneys’ fees, whether or not any action
or proceeding is brought to enforce the provisions hereof.

 

12. SEVERABILITY.

Every provision of this Note is intended to be severable. In the event any term
or provision hereof is declared by a court of competent jurisdiction, to be
illegal or invalid for any reason whatsoever, such illegality or invalidity
shall not affect the balance of the terms and provisions hereof, which terms and
provisions shall remain binding and enforceable.

 

13. INTEREST RATE LIMITATION.

The Holder and the Issuer stipulate and agree that none of the terms and
provisions contained herein shall ever be construed to create a contract for the
use, forbearance or detention of money requiring payment of interest at a rate
in excess of the maximum interest rate permitted to be charged by applicable
law. In the event that it should be determined that, for any reason, the rate of
interest applicable under this Note exceeds the maximum rate permitted by law,
or if any Holder of this Note shall collect moneys which are deemed to
constitute interest which would otherwise increase the effective interest rate
on this Note to a rate in excess of the maximum rate permitted to be charged by
applicable law, all such sums deemed to constitute interest in excess of such
maximum rate shall, at the option of the Holder, be credited to the payment of
the sums due hereunder or returned to the Issuer.

 

14. AMENDMENTS.

This Note shall not be amended or modified except in accordance with Clause 10.2
of the Offer Deed.

 

15. ASSIGNMENT.

This Note may not be assigned, pledged or otherwise transferred to any party
other than the Holder without the prior written consent of JWPR Corporation, and
any such attempted transfer shall be void.

 

- 44 -



--------------------------------------------------------------------------------

16. NUMBER AND GENDER.

In this Note the singular shall include the plural and the masculine shall
include the feminine and neuter gender, and vice versa, if the context so
requires.

 

17. HEADINGS.

Headings at the beginning of each numbered paragraph of this Note are intended
solely for convenience and are not to be deemed or construed to be a part of
this Note.

 

18. CHOICE OF LAW.

This Note shall be governed by and construed in accordance with the laws of the
State of Illinois (without reference to principles of conflicts of laws).

 

19. RECORDS OF LOANS, PAYMENTS, INTEREST RATES AND INTEREST PERIODS.

The Holder shall record, in accordance with its usual practice, the date and
amount of each Subordinated Loan and payment with respect to this Note. The
Holder’s records shall be rebuttably presumptive evidence of the subject matter
thereof.

[SIGNATURE PAGE FOLLOWS]

 

- 45 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Issuer and the Holder have executed this Note as of the
day and year first above written.

 

JWPR CORPORATION By:  

 

Name:  

 

Title:  

 

Signed as a Deed by Luis Machado for and on behalf of

JOHNSONDIVERSEY UK LIMITED

under a power of attorney dated October 2003 in the presence of

 

Luis Machado as attorney for JohnsonDiversey

UK Limited

 

Signature of witness Name:   Address:   Occupation:  

 

- 46 -



--------------------------------------------------------------------------------

SCHEDULE

TO

SUBORDINATED NOTE

SUBORDINATED LOANS AND PAYMENTS OF PRINCIPAL

 

Amount of

Subordinated

Loan

 

Amount of

Principal Paid

 

Unpaid

Principal

Balance

 

Notation made

by

                             

 

- 47 -



--------------------------------------------------------------------------------

SCHEDULE 5

Part 1

Documents to be Delivered to Buyer on or Prior to the Purchase

 

1. A certificate of a director or the secretary of the Originator in the form
set out in Part 2 of this Schedule (Certificate of Originator) attaching
certified (i) copies of the latest version of the constitutional documents of
the Originator; (ii) a copy of the resolution of the board of directors of the
Originator authorising the entering into, and execution, delivery and
performance by the Originator of the Transaction Documents to which it is a
party; and (iii) list of the names and true signatures of the officers
authorised on its behalf to sign the Transaction Documents (on which certificate
the Buyer may conclusively rely until such time as the Purchaser receives from
the Originator a revised certificate meeting the requirements of this paragraph
1).

 

2. A Solvency Certificate in respect of the Originator, in form and substance
satisfactory to the Buyer.

 

3. A favourable opinion of White & Case, legal advisers to the Agent, as to the
sale of the Receivables and other relevant matters, in such form as the Agent
may reasonably require.

 

4. A favourable opinion of Coudert Brothers, legal advisers to the Originator,
as to due incorporation, capacity and authorisation, in such form and with such
content as the Buyer may reasonably require.

 

5. A certified copy of the Credit and Collection Policy prepared by the
Originator, in form and substance satisfactory to the Buyer.

 

6. Execution of this Deed and evidence of the execution of all the other
Transaction Documents and all related documents in each case by each of the
parties thereto.

 

7. Certified copies of the agreed form of standard terms and conditions of sale.

 

8. An Unilever Report (as defined in Clause 13 of the Deed of Trust and Charge)
duly initialled by the Originator.

 

- 48 -



--------------------------------------------------------------------------------

Part 2

Form of Compliance Certificate

 

To: the Buyer

We refer to the receivables offer deed (the “UK ROD”) dated [ ] October 2003 and
made between JWPR Corporation as Buyer and JohnsonDiversey UK Limited as
Originator. Terms defined in the UK ROD shall have the same meanings in this
Certificate.

I, [name], a Director of JohnsonDiversey UK Limited of [             ] (the
“Originator”)

CERTIFY that:

(a) attached to this Certificate marked “A” are true, correct, complete and
up-to-date copies of all documents which contain or establish or relate to the
constitution of the Originator;

(b) attached to this Certificate marked “B” is a true, correct and complete copy
of resolutions duly passed at [a meeting of the Board of Directors and/or
Shareholders] of the Originator duly convened and held on [            ]
approving the UK ROD and each other Transaction Document to which the Originator
is a party to which the Originator is a party and authorising its execution,
signature, delivery and performance and such resolution has not been amended,
modified or revoked and are in full force and effect; and

(c) the entry into and performance of the UK ROD by the Originator will not
breach any borrowing or other indebtedness limit to which the Originator is
subject;

The following signatures are the true signatures of the persons who have been
authorised to sign the Transaction Documents on behalf of the Originator and to
give notices and communications, under or in connection with the UK ROD on
behalf of the Originator.

 

Name    Position    Signature [                                          ]   
[                                          ]   
[                                          ] Signed:   

 

      Director    Date:    [                 ]   

 

- 49 -



--------------------------------------------------------------------------------

SCHEDULE 6

Form of Offer Notice

 

From:    JohnsonDiversey UK Limited    Weston Favell Centre, Northampton NN3
8PD, United Kingdom To:    JWPR Corporation    CSC Services of Nevada Inc.   
502 East John Street    Carson City    NV 89706

Date: •

Dear Sirs,

 

1. We refer to the Receivables Offer Deed (as from time to time amended, varied,
novated or supplemented, the “Receivables Offer Deed”) dated [ ] October 2003
and made between JohnsonDiversey UK Limited (the “Originator”) and JWPR
Corporation (the “Buyer”). Terms defined in the Receivables Offer Deed, and not
otherwise defined herein, shall have the same meanings in this Offer Notice.

 

2. Subject to the terms of the Purchase Agreement, we wish to sell, assign,
transfer, set-over and otherwise convey to you (with full title guarantee and by
way of assignment), without recourse (except to the extent expressly provided in
the Receivables Offer Deed), all of our right, title and interest in and to
(i) all of the Receivables existing as of the date hereof details of which are
set out in the Exhibit to this Offer Notice and (ii) all Receivables hereafter
arising through and including the Amortisation Date, together, in each case,
with all Related Security relating thereto and all Collections thereof.

 

3. The offer contained in this Offer Notice can be accepted only by the Buyer
paying, or procuring payment, to the Originator of the Purchase Price in cash by
transferring, or by procuring the transfer of, (by one or more transfers), such
amount to [receiving bank] account number [ ]. The payment of such amount as
aforesaid shall constitute the unconditional and irrevocable acceptance of the
offer contained in this Offer Notice. The offer contained in this Offer Notice
shall not be capable of acceptance in any other manner.

 

4. We confirm that:

 

(a) each of the conditions contained in Clause 4.1 of the Receivables Offer Deed
(other than those which have been waived by you) is satisfied on the date of
this Offer Notice and will be satisfied immediately after giving effect to the
proposed sale of the Receivables specified in paragraph 2 of this Offer Notice
by payment of the Purchase Price in accordance with Clause 2.3 of the
Receivables Offer Deed;

 

- 50 -



--------------------------------------------------------------------------------

(b) the representations and warranties contained in Clause 3 of the Receivables
Offer Deed which are expressed to be made or repeated on the date of this Offer
Notice are true and correct with reference to the facts and circumstances now
subsisting and will be true and correct immediately after giving effect to the
proposed sale of the Receivables specified in paragraph 2 of this Offer Notice
by payment of the Purchase Price in accordance with Clause 2.3 of the
Receivables Offer Deed; and

 

(c) no Amortisation Event and, to the best of our knowledge and belief having
made all reasonable and proper enquiries, no Potential Amortisation Event has
occurred and is continuing or would result from the sale of the Receivables
specified in paragraph 2 of this Offer Notice.

 

4. This Offer Notice is governed by, and shall be construed in accordance with,
English law.

 

Yours faithfully, JohnsonDiversey UK Limited By:  

 

Name:   Title:  

 

- 51 -



--------------------------------------------------------------------------------

Exhibit

 

Receivables Existing as at the date of the Offer Notice – JohnsonDiversey UK
Limited

 

- 52 -